EXHIBIT 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT dated as of April 30, 2008 the “Closing Date”)
(as amended, modified or restated from time to time, this “Agreement”), will
serve to set forth the terms of the Revolving Credit Facility by and among
THERMO CREDIT, LLC, a Colorado limited liability company (together with its
successors and assigns, “Lender”), TELETOUCH COMMUNICATIONS, INC., a Delaware
corporation (“TCI”), TELETOUCH LICENSES, INC., a Delaware corporation (“TLI”),
and PROGRESSIVE CONCEPTS, INC., a Texas corporation (“PCI”, collectively with
TCI, TLI, and any other Person identified or named from time to time as a
“Debtor” under the Loan Documents, jointly, severally and in solido, “Debtor”).

RECITALS

WHEREAS, TCI, TLI, and PCI desire to establish their borrowing potential on a
consolidated basis to the same extent possible if they were merged into a single
entity and that this Agreement reflects the establishment of a Revolving Credit
Facility which would not otherwise be available to TCI, TLI, and PCI if they
were not jointly, severally and in solido liable for payment and performance of
the Indebtedness under the Loan Documents; and

WHEREAS, TCI, TLI, and PCI have (1) determined that each will benefit
specifically and materially from the Revolving Credit Facility contemplated by
this Agreement, and (2) have requested and bargained for the structure, terms
and obligations set forth in the Loan Documents; and

WHEREAS, Debtor has requested that Lender extend the Revolving Credit Facility
to Debtor on the terms described in this Agreement; and

WHEREAS, Lender is willing to make the Revolving Credit Facility available to
Debtor upon and subject to the provisions, terms and conditions set forth in the
Loan Documents;

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Definitions. As used in this Agreement, all exhibits, appendices and
schedules hereto, and in any other Loan Documents made or delivered pursuant to
this Agreement, the following terms will have the meanings given such terms in
this Section 1 or in the provisions, sections or recitals herein:

(a) “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, (b) the acquisition of in
excess of 50% of the capital stock, partnership interests, membership interests
or equity of any Person (other than a Person that is a Subsidiary), or otherwise
causing any Person to become a Subsidiary, or (c) a merger or consolidation or
any other combination with another Person (other than a Person that is a
Subsidiary).

 

1



--------------------------------------------------------------------------------

(b) “Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

(c) “AT&T Contracts and Accounts” means those certain distribution agreements as
amended from time-to-time between PCI and Southwestern Bell Wireless, Inc. and
its successor entities, including Dallas SMSA Limited Partnership, New Cingular
Wireless PCS, LLC, AT&T Mobility and other like kind entities.

(d) “Borrowing Base” has the meaning specified in Section 2(d)(i).

(e) “Business Day” means any day other than a Saturday, Sunday, or any other day
on which any branch of the Federal Reserve Bank of New Orleans, Louisiana, is
closed.

(f) “Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

(g) “Code” means the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of Louisiana; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different articles or divisions of the Code, the
definition of such term contained in Article 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Lender’s
lien on any Collateral is governed by the Uniform Commercial Code as enacted and
in effect in a jurisdiction other than the State of Louisiana, the term “Code”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

(h) “Collateral” means:

(i) All present and future accounts, chattel paper (including electronic chattel
paper), commercial tort claims, commodity accounts, commodity contracts, deposit
accounts, documents, financial assets, general intangibles, health care
insurance receivables, instruments, investment property, letters of credit,
letter of credit rights, payment intangibles, securities, security accounts, and
security entitlements now or hereafter owned, held, or acquired.

 

2



--------------------------------------------------------------------------------

(ii) All present and hereafter acquired inventory and goods (including without
limitation, all raw materials, work in process and finished goods) held,
possessed, owned, held on consignment, or held for sale, lease, return or to be
furnished under contracts of services, in whole or in part, wherever located.

(iii) All equipment and fixtures of whatsoever kind and character now or
hereafter possessed, held, acquired, leased or owned, together with all
replacements, accessories, additions, substitutions and accessions to all of the
foregoing, and all records relating in any way to the foregoing.

(iv) All Patents, Copyrights, Trademarks, Licenses and other intellectual
property or rights now or hereafter owned, held, or acquired (including without
limitation, those Patents, Copyrights, Trademarks, and licenses set forth on
Schedule 1(d)(iv) attached hereto, if any).

(v) the Debtor Judgment.

(vi) Any and all substitutes and replacements for, accessions, attachments and
other additions to, tools, parts and equipment now or hereafter added to or used
in connection with, and all cash or non-cash proceeds and products of, the
Collateral (including, without limitation, all income, benefits and property
receivable, received or distributed which results from any of the Collateral,
such as dividends payable or distributable in cash, property or stock; insurance
distributions of any kind related to the Collateral, including, without
limitation, returned premiums, interest, premium and principal payments;
redemption proceeds and subscription rights; and shares or other proceeds of
conversions or splits of any securities in the Collateral); any and all causes
in action and causes of action of Debtor, whether now existing or hereafter
arising, relating directly or indirectly to the Collateral (whether arising in
contract, tort or otherwise and whether or not currently in litigation); all
certificates of title, manufacturer’s statements of origin; all warranties,
wrapping, packaging, advertising and shipping materials used or to be used in
connection with or related to the Collateral; all of Debtor’s books, records,
data, plans, manuals, computer software, computer tapes, computer systems,
computer disks, computer programs, source codes and object codes containing any
information, pertaining directly or indirectly to the Collateral and all rights
of Debtor to retrieve data and other information pertaining directly or
indirectly to the Collateral from third parties, whether now existing or
hereafter arising; and all returned, refused, stopped in transit, or repossessed
Collateral, any of which, if received by Debtor, upon request shall be delivered
immediately to Lender.

The term “Collateral,” as used herein, shall also include (i) any other
Property, real or personal, tangible or intangible, now existing or hereafter
acquired, of Debtor that may at any time be or become subject to a security
interest or lien in favor of Lender, and (ii) all SUPPORTING OBLIGATIONS,
PRODUCTS and PROCEEDS of all of the foregoing (including without limitation,
insurance payable by reason of loss or damage to the foregoing property) and any
Property, securities, guaranties or monies of Debtor which

 

3



--------------------------------------------------------------------------------

may at any time come into the possession of Lender. The designation of proceeds
does not in and of itself authorize Debtor to sell, transfer or otherwise convey
any of the foregoing property except in the ordinary course of Debtor’s business
or as otherwise provided herein.

Notwithstanding the foregoing, as used herein the term “Collateral” shall not
include, and Lender shall not at any time have any security interest in or any
other lien on, any Excluded Assets.

(i) “Collateral Access Agreement” means, with respect to any inventory, any
landlord waiver or other agreement, in form and substance reasonably
satisfactory to Lender, between Lender and any third party (including any
bailee, consignee, customs broker, mortgagee, or other similar Person) in
possession of any such inventory for any real Property where such inventory is
located.

(j) “Constituent Documents” means (i) in the case of a corporation, its articles
or certificate of incorporation and bylaws; (ii) in the case of a general
partnership, its partnership agreement; (iii) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(iv) in the case of a trust, its trust agreement; (v) in the case of a joint
venture, its joint venture agreement; (vi) in the case of a limited liability
company, its articles of organization and operating agreement or regulations;
and (vii) in the case of any other entity, its organizational and governance
documents and agreements.

(k) “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

(l) “Copyright” means all right, title and interest in and to the copyright
applications and copyrights of a Person and those copyrights which are hereafter
obtained or acquired by such Person and all registrations, applications and
recordings thereof, including, without limitation, all reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, and all
applications, registrations and recordings in the United States Copyright Office
or in any similar office or agency of the United States, or any State thereof,
all whether now owned or hereafter acquired by a Person.

(m) “Debt” means, with respect to Debtor, without duplication, the sum of the
following calculated in accordance with GAAP:

(i) all liabilities, obligations and indebtedness for borrowed money of such
Person including, but not limited to, obligations evidenced by bonds,
debentures, notes or other similar instruments of such Person;

(ii) all obligations for the deferred purchase price of property or services of
any such Person, except trade payables arising in the ordinary course of
business not more than ninety (90) days past due;

 

4



--------------------------------------------------------------------------------

(iii) all Capital Lease Obligations of such Person (regardless of whether
accounted for as indebtedness under GAAP);

(iv) all guarantees that have the economic effect of guaranteeing the payment of
any Indebtedness of any other Person;

(v) all indebtedness created under or arising under any conditional sale or
other title retention agreement with respect to property acquired, whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

(vi) all payment obligations, contingent or otherwise, of such Person relative
to the face amount of letters of credit, whether or not drawn, including,
without limitation, any reimbursement obligation under any such letter of credit
issued for the account of such Person; and

(vii) Hedging Obligations.

For all purposes hereof, the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.

(n) “Debtor Judgment” means that certain final judgment rendered in the matter
of Teletouch, Inc. vs. Richard Fry, Locatient, Ltd. Co., and Datalogic
International, Inc. by Judge Michael H. Schneider in the United States District
Court for the Eastern District of Texas, Tyler Division, Cause No. 6:05-CV-363,
and signed on April 16, 2007.

(o) “Debtor Mortgage” means a first and second lien on that certain real
property owned by PCI which is located in Tarrant County, Fort Worth, Texas as
further described in Schedules 1(d)(iii) and 1(jj)which secures PCI’s payment
obligations under those certain promissory notes dated May 8, 2007 made by PCI
and payable to the order of United Commercial Bank and Jardine Capital Corp., as
amended, restated, supplemented, or otherwise modified from time to time.

(p) “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

(q) “Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, and expenses, (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person,

 

5



--------------------------------------------------------------------------------

whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute, including any Environmental Law, permit, order or
agreement with any Governmental Authority or other Person, arising from
environmental, health or safety conditions or the release or threatened release
of a Hazardous Material into the environment, resulting from the past, present,
or future operations of such Person or its Affiliates.

(r) “Excluded Assets” means the collective reference to:

(i) any lease, license, contract, property right or agreement to which Debtor or
any Subsidiary of Debtor is a party or any of its rights or interests thereunder
(including, without limitation, the FCC Licenses and the AT&T Contracts and
Accounts) if at any time the grant of a security interest hereunder shall
constitute or result in a breach, termination or default under any such lease,
license, contract, property right or agreement;

(ii) the Excluded Pledged Equity Interests; and

(iii) the Factored Property.

(s) “Excluded Pledged Equity Interests” means all of the common stock of each of
PCI and TCI.

(t) “Factored Property” means any and all trade account receivable balances and
customer invoices and all other property and proceeds thereof sold to the
Purchaser (as defined under the Factoring Agreement) from time to time under the
Factoring Agreement.

(u) “Factoring Agreement” means, that certain Factoring and Security Agreement
dated as of August 10, 2006, by and between PCI and Lender, as the same may be
amended, restated, supplemented, extended, or otherwise modified from time to
time.

(v) “Factoring Obligations” means, on any date of determination, all payment
obligations of PCI to Thermo Credit, LLC, under the Factoring Agreement,
determined after giving effect to the exercise by Thermo Credit, LLC of its
rights and remedies against and application of funds contained in the Thermo
Contingency Account (as defined in the Factoring Agreement) to such payment
obligations.

(w) “FCC” means the U.S. Federal Communications Commission, and any successor.

(x) “FCC Licenses” means all licenses and permits issued by the FCC to Debtor
that are necessary and required by the FCC to conduct its business.

(y) “GAAP” means generally accepted accounting principles in the United States
as in effect from time to time, applied on a consistent basis, as set forth in
Opinions of the Accounting Principles Board of the American Institute of
Certified

 

6



--------------------------------------------------------------------------------

Public Accountants and/or in statements of the Financial Accounting Standards
Board and/or their respective successors and which are applicable in the
circumstances as of the date in question. Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are reasonably comparable in all material respects to those accounting
principles applied in a preceding period.

(z) “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

(aa) “Government Receivable” means any account where the account debtor with
respect to such account is a State or Federal governmental agency, office,
municipality or other government authority or political subdivision thereof.

(bb) “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants, and
all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

(cc) “Hedging Agreement” means (i) any agreement (including terms and conditions
incorporated by reference therein) which is a rate swap agreement, basis swap,
forward rate agreement, commodity swap, interest rate option, forward foreign
exchange agreement, spot foreign exchange agreement, rate cap agreement, rate
floor agreement, rate collar agreement, currency swap agreement, cross-currency
rate swap agreement, currency option, any other similar agreement or arrangement
(including any option to enter into any of the foregoing) designed to alter the
risks of any Person arising from fluctuations in interest rates, currency values
or commodity prices, (ii) any combination of the foregoing, and (iii) a master
agreement for any of the foregoing together with all supplements, all as
amended, restated, supplemented or otherwise modified from time to time.

(dd) “Hedging Obligations” means all existing or future payment and other
obligations, including obligations arising from early termination, of the
Borrower arising under or in connection with any Hedging Agreement.

(ee) “Indebtedness” means (i) all indebtedness, obligations, and liabilities of
Debtor to Lender of any kind or character, now existing or hereafter arising,
whether direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several and in solido, or joint and several and in solido,
under the Note, this Agreement or any of the other Loan Documents, or Factoring
Agreement Obligations, (ii) all accrued but unpaid interest on any of the
indebtedness described in (i) above, (iii) all obligations of Obligors to Lender
under the Loan Documents, (iv) all costs and expenses reasonably incurred by
Lender in connection with the enforcement of all or any part of the indebtedness
and obligations described in (i), (ii) and (iii) above or the protection or
preservation of, or realization upon, the Collateral securing all or any part of
such indebtedness and obligations, including without limitation all reasonable
attorneys’ fees,

 

7



--------------------------------------------------------------------------------

and (v) all renewals, extensions, modifications and rearrangements of the
indebtedness and payment obligations described in (i), (ii), (iii) and
(iv) above; provided, however, that if on any date Thermo Credit, LLC is either
no longer the Purchaser (as defined under the Factoring Agreement) under the
Factoring Agreement or is no longer the Lender under this Agreement, the
Factoring Obligations shall not constitute part of the Indebtedness for purposes
of this Agreement and the Loan Documents on such date.

(ff) “Intercompany Debt” has the meaning specified in Section 8(b)(ii).

(gg) “Licenses” means the patent, trademark or copyright license agreements of a
Person as any of the same may from time to time be amended or supplemented and
those licenses which are hereafter obtained or acquired by such Person.

(hh) “Loan Documents” means this Agreement, the Note, and the other agreements,
instruments and documents evidencing, securing, governing, guaranteeing or
pertaining to the Loans.

(ii) “Loans” means all advances under the Revolving Credit Facility as
established pursuant to the Loan Documents from time to time.

(jj) “Local Governmental Authority” means any state, local, city or county
Governmental Authority.

(kk) “Mandatory Principal Payments” principal payments required under the Note.

(ll) “Material Adverse Effect” means a material adverse effect on (i) the
business, assets, property, operations, or financial condition, of Debtor and
its consolidated Subsidiaries, taken as a whole, (ii) the ability of the
Obligors (taken as a whole) to pay the Indebtedness, (iii) any of the material
rights of or material benefits available to Lender under the Loan Documents, or
(iv) the validity or enforceability of the Loan Documents.

(mm) “Monthly Step Down” shall mean, for each month, commencing with the seventh
(7th) full month following the effective date of this Agreement, an amount equal
to the average principal balance outstanding for that month divided by sixty
(60).

(nn) “Note” means, collectively, any promissory note evidencing all or part of
the Indebtedness from time to time (as any such Note may be amended, modified or
restated from time to time), including but not limited to that certain
Promissory Note dated as of the Closing Date, executed by Debtor in favor of
Lender, in the original principal amount of $5,000,000.00.

(oo) “Obligors” means Debtor or any other Person who guaranteed or is otherwise
obligated to pay or perform all or any portion of Indebtedness.

(pp) “Patents” means all right, title and interest in and to the patent
applications and patents of a Person and those patents which are hereafter
obtained or acquired by

 

8



--------------------------------------------------------------------------------

Person and all registrations, applications and recordings thereof, including,
without limitation, all reissues, divisions, continuations, renewals, extensions
and continuations-in-part thereof, and all applications, registrations and
recordings in the United States Patent and Trademark Office or in any similar
office or agency of the United States, or any State thereof, all whether now
owned or hereafter acquired by such Person.

(qq) “Permitted Acquisition” means any Acquisition after the date of this
Agreement with respect to which all of the following conditions shall have been
satisfied:

(i) Debtor shall be in compliance, on a pro forma basis after giving effect to
such Acquisition, with the covenants contained in Section 9, in each case
recomputed as at the last day of the most recently ended fiscal quarter of
Debtor;

(ii) all governmental approvals necessary to permit the consummation of the
Acquisition have been obtained and are in full force and effect;

(iii) the Acquisition shall be approved by the Board of Directors or other
comparable governing body (or a majority of holders of the equity interests) of
the Person whose assets or equity interests are being acquired pursuant to such
Acquisition); and

(iv) no Event of Default shall then exist or shall result after giving effect to
the Acquisition.

(rr) “Permitted Encumbrances” means the following encumbrances: (i) liens for
taxes, assessments, fees or other governmental charges or levies not yet
delinquent or liens for taxes, assessments, fees or other governmental charges
or levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP; (ii) liens in
respect of Property of a Person imposed by law which were incurred in the
ordinary course of business and which have not arisen to secure Debt for
borrowed money, such as carriers’, materialmen’s, warehousemen’s, repairmen’s,
suppliers, shipper’s, vendors, carriers and mechanics’ liens, statutory and
common law landlord’s liens, and other similar liens arising in the ordinary
course of business, and which either (1) do not in the aggregate materially
detract from the value of such Property or materially impair the use thereof in
the operation of the business of a Person, or (2) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such lien;
(iii) liens created by or pursuant to the Loan Documents; (iv) liens in
existence on the Closing Date which are listed, and the Property subject thereto
described, on Schedule 1(rr); (v) liens arising from judgments, decrees, awards
or attachments in circumstances not constituting an Event of Default under
Section 12(f); (vi) liens (1) incurred or deposits made in the ordinary course
of business in connection with general insurance maintained by a Person,
(2) incurred or pledges or deposits made in the ordinary course of business of a
Person in connection with workers’ compensation, unemployment insurance, and
other types of social security, (3) to secure the performance by any Person of
tenders, statutory obligations (other than excise taxes), surety, stay, customs
and appeal bonds, statutory bonds, bids, leases, government

 

9



--------------------------------------------------------------------------------

contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
to the extent incurred in the ordinary course of business, and (4) to secure the
performance by a Person of leases of real property, to the extent incurred or
made in the ordinary course of business consistent with past practices;
(vii) licenses, sublicenses, leases or subleases granted to third Persons in the
ordinary course of business not interfering in any material respect with the
business of a Person; (viii) easements, rights-of-way, restrictions, minor
defects or irregularities in title, servitudes, encroachments, reservations,
permits, variations, covenants, zoning and building restrictions and ordinances,
and other similar charges or encumbrances, in each case not securing
Indebtedness and not interfering in any material respect with the ordinary
conduct of the business of a Person; (ix) liens constituting rights of first
refusal, options or other contractual rights to purchase, sell, assign or
otherwise dispose of any assets or property, or any interest therein, the
purchase, sale or other disposition of which is not prohibited by this
Agreement; (x) liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by Debtor
in the ordinary course of business; (xi) liens arising from precautionary Code
financing statements regarding operating leases; (xii) liens created pursuant to
or in connection with Capital Lease Obligations permitted under Section 8(b)(v),
provided that (1) such liens only serve to secure the payment of rent or
indebtedness arising under such capital leases, and (2) the liens encumbering
the assets leased or purported to be leased under such capital leases do not
encumber any other assets of a Person; (xiii) (1) those liens, encumbrances,
hypothecations and other matters affecting title to any real property and found
reasonably acceptable by Lender or insured against by title insurance, (2) as to
any particular real property at any time, such easements, encroachments,
covenants, rights of way, minor defects, irregularities or encumbrances on title
which could not reasonably be expected to materially impair such real property
for the purpose for which it is held by the mortgagor or grantor thereof, or the
lien or hypothec held by Lender, or any other lien or encumbrance expressly
permitted under any mortgage or deed of trust made by Debtor for the benefit of
Lender, (3) zoning and other municipal ordinances which are not violated in any
material respect by the existing improvements and the present use made by the
mortgagor or grantor thereof of the premises, (4) general real estate taxes and
assessments not yet delinquent, (5) any lien that would be disclosed on a true,
correct and complete survey of the real property that does not materially affect
the use or enjoyment of the real property as it is currently being used, and
(6) such other similar items as Lender may consent to; (xiv) liens in equipment,
fixtures and other Property (other than those that are replacements of existing
equipment, fixtures and other Property) arising pursuant to purchase money
security interests securing indebtedness representing the purchase price of
assets acquired after the Closing Date; provided that (1) any such liens attach
only to the assets so purchased, upgrades thereon and, if the asset so purchased
is an upgrade, the original asset itself (and such other assets financed by the
same financing source) and proceeds thereof, (2) the indebtedness secured by any
such lien does not exceed the original purchase price of the property being
purchased at the time of the incurrence of such indebtedness, and (3) the
indebtedness secured thereby is permitted to be incurred pursuant to this
Agreement; (xv) liens granted to or created or arising (A) in favor of banks,
financial institutions and other Persons with respect to letters of credit
issued for

 

10



--------------------------------------------------------------------------------

the account of Debtor, and certificates of deposit pledged by Debtor, in either
case to secure Debt permitted under Section 8(b)(x) and (B) to secure Hedging
Obligations permitted under Section 8(b)(vi); (xvi) bankers’ liens, rights of
set-off or similar rights with respect to deposit, disbursement or concentration
accounts maintained with such banks or other financial institutions;
(xvii) liens existing on any property or asset at the time of the acquisition or
construction thereof by Debtor, in each case whether or not assumed by Debtor,
securing Debt permitted under Section 8(b); provided that (A) such lien is not
created in contemplation of or in connection with such acquisition or
construction, as applicable, (B) such lien shall not apply to any other property
or assets of Debtor and (C) such lien shall secure only those obligations which
it secures on the date of such acquisition or construction, as applicable, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount secured thereby; (xviii) liens existing on any
property or asset of, or on the equity interests of, any Person that becomes a
Subsidiary of Debtor after the date hereof prior to or at the time such Person
becomes a Subsidiary, securing Debt permitted under Section 8(b)(xi) or
8(b)(xv), provided that (A) such lien shall not apply to any other property or
assets of Debtor or any Subsidiary and (B) such lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as applicable, and extensions, renewals,
restructurings and replacements thereof that do not increase the outstanding
principal amount secured thereby; (xix) liens securing Subordinated Debt or
Intercompany Debt permitted under this Agreement which liens are subordinated to
the liens created under this Agreement on terms satisfactory to Lender;
(xx) liens created under the Debtor Mortgage; and (xxi) liens incurred pursuant
to the refunding, refinancing, replacement, renewal, restructuring or extension
of any other lien permitted under this definition that do not increase the
outstanding principal amount secured thereby. For the avoidance of doubt, the
term “lien” as used herein shall mean and include any lien, security interest,
pledge, or other encumbrance.

(ss) “Person” means any individual, corporation, limited liability company,
business trust, association, company, partnership, joint venture, Governmental
Authority, or other entity, and shall include such Person’s heirs,
administrators, personal representatives, executors, successors and assigns.

(tt) “Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or any other assets owned,
operated or leased by such Person.

(uu) “Reducing Loan Availability” means the aggregate amount of each Monthly
Step Down.

(vv) “Subordinated Debt” has the meaning specified in Section 9(d)(vi).

(ww) “Subsidiary” means any entity (i) of which at least a majority of the
ownership, equity or voting interest is at the time directly or indirectly owned
or controlled by a Person and/or its Subsidiaries, and (ii) which is treated as
a subsidiary in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

(xx) “Trademarks” means the registered trademarks and pending applications of a
Person and those trademarks which are hereafter adopted or acquired by such
Person, and all right, title and interest therein and thereto, and all
registrations, applications, and recordings thereof, including, without
limitation, applications, registrations and recordings in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof, all whether now owned or hereafter acquired by such
Person.

All financial covenants for Debtor shall be calculated for purposes of this
Agreement on a combined and consolidated basis.

All words and phrases used herein shall have the meaning specified in the Code
except to the extent such meaning is inconsistent with this Agreement. All
definitions contained in this Agreement are equally applicable to the singular
and plural forms of the terms defined. The words “hereof”, “herein”, and
“hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Any accounting term used in the Loan Documents shall have, unless otherwise
specifically provided therein, the meaning customarily given such term in
accordance with GAAP, and all financial computations thereunder shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP consistently applied. In the event that any “Accounting Change” (as defined
below) shall occur and such change requires a change in the method of
calculation of financial covenants contained in Article 9 of this Agreement,
then Debtor and Lender agree to enter into negotiations in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating Debtor’s financial
condition shall be substantially similar after such Accounting Changes as if
such Accounting Changes had not been made. “Accounting Changes” refers to
changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standard Board
of the American Institute of Certified Public Accountants or, if applicable, the
U.S. Securities and Exchange Commission (“SEC”). Notwithstanding any term or
provision in this Agreement or any other Loan Document, Debtor and Lender have
agreed that the Debtor may use the fair value methodology for calculating the
balance sheet. That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

2. Revolving Credit Facility.

(a) Joint, Several and In Solido Liability. TCI, TLI, PCI and any other Person
named or identified as a Debtor under the Loan Documents from time to time
hereby irrevocably and unconditionally: (i) agree that each is JOINTLY,
SEVERALLY AND IN SOLIDO liable to Lender for the full and prompt payment and
performance of the Indebtedness under the Loan Documents in accordance with the
terms thereof; and (ii) agree to fully and promptly perform all of their
obligations hereunder and the other Loan Documents with respect to each Loan
hereunder as if such Loan had been made directly to it. Debtor hereby designates
TCI as its representative and agent on its behalf for the purposes of giving
instructions with respect to the disbursement of the proceeds of the

 

12



--------------------------------------------------------------------------------

Loans, selecting interest rate options, giving and receiving all other notices
and consents hereunder or under any of the other Loan Documents and taking all
other actions (including in respect of compliance with covenants) on behalf of
Debtor under the Loan Documents. TCI hereby accepts such appointment. Lender may
regard any notice or other communication pursuant to any Loan Document from TCI
as a notice or communication from Debtor. Each warranty, covenant, agreement and
undertaking made on behalf of Debtor by TCI shall be deemed for all purposes to
have been made by Debtor and shall be binding upon and enforceable against
Debtor to the same extent as it if the same had been made directly by Debtor.

(b) Cross-Guaranty. Debtor hereby agrees that Debtor is JOINTLY SEVERALLY AND IN
SOLIDO liable for, and hereby absolutely and unconditionally guarantees to
Lender and its successors and assigns, the full and prompt payment (whether at
stated maturity, by acceleration or otherwise) and performance of, all
Indebtedness owed or hereafter owing to Lender by Debtor; provided TCI and TLI
will guaranty only the payment of the Factoring Obligations and not the
performance of the Factoring Obligations. Debtor agrees that its guaranty
obligation hereunder is a continuing guaranty of payment and not of collection,
that its obligations under this Section 2(b) shall not be discharged until
payment and performance (subject to the proviso in the immediately preceding
sentence) in full of the Indebtedness has occurred, and that its obligations
under this Section 2(b) shall be absolute and unconditional, irrespective of,
and unaffected by:

(i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Debtor is or may become a party;

(ii) the absence of any action to enforce this Agreement, including this
Section 2(b), or any other Loan Document or the waiver or consent by Lender with
respect to any of the provisions thereof;

(iii) the existence, value or condition of, or failure to perfect its lien
against, any security or Collateral for the Indebtedness or any action, or the
absence of any action, by Lender in respect thereof (including the release of
any such security or Collateral);

(iv) the insolvency of any Obligor; or

(v) any other action or circumstance that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Debtor shall be regarded, and shall be in the same position, as principal debtor
with respect to the Indebtedness guaranteed hereunder. Notwithstanding any
provision herein contained to the contrary, Debtor’s liability under this
Section 2(b), which liability is in addition to amounts for which such Debtor is
liable under Section 2(a), shall be limited to an amount not to exceed as of any
date of determination the greater of: (i) the net amount

 

13



--------------------------------------------------------------------------------

of all Loans advanced to any Debtor under this Agreement and then re-loaned or
otherwise transferred to, or for the benefit of, Debtor; and (ii) the amount
that could be claimed by Lender from Debtor under this Section 2(b) without
rendering such claim voidable or avoidable under Section 548 of Chapter 11 of
the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or similar statute or common law after
taking into account, among other things, Debtor’s right of contribution and
indemnification from each other Debtor. To the extent that Debtor shall make a
payment under this Section 2(b) of all or any of the Indebtedness (other than
Loans made to Debtor for which it is primarily liable) (a “Guarantor Payment”)
that, taking into account all other Guarantor Payments then previously or
concurrently made by any Debtor, exceeds the amount that such Debtor would
otherwise have paid if each Debtor had paid the aggregate Indebtedness satisfied
by such Guarantor Payment in the same proportion that such Debtor’s Allocable
Amount (as defined below) (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each of Debtor as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Indebtedness, such Debtor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Debtor for the amount of such excess, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Guarantor Payment. As of any date of determination, the “Allocable Amount” of
any Debtor shall be equal to the maximum amount of the claim that could then be
recovered from such Debtor under this Section 2(b) without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. This Section 2(b) is intended
only to define the relative rights of Debtor and nothing set forth herein is
intended to or shall impair the obligations of Debtor, jointly, severally and in
solido, to pay any amounts as and when the same shall become due and payable in
accordance with the terms of this Agreement. Nothing contained in this
Section 2(b) shall limit the liability of any Debtor to pay the Loans made
directly or indirectly to that Debtor and accrued interest, fees and expenses
with respect thereto for which such Debtor shall be primarily liable. The
liability of Debtor under this Section 2(b) is in addition to and shall be
cumulative with all other liabilities of Debtor to Lender under the Loan
Documents to which such Debtor is a party, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

(c) Revolving Credit Facility. Subject to the terms and conditions set forth in
this Agreement and the other Loan Documents, Lender hereby agrees to lend to
Debtor an aggregate sum not to exceed at any time the lesser of (i) an amount
equal to the Borrowing Base existing at such time or (ii) (A) FIVE MILLION AND
NO/100 DOLLARS ($5,000,000.00) minus (B) the Reducing Loan Availability at such
time (the “Revolving Credit Facility”), on a revolving basis from time to time
during the period commencing on the date hereof and continuing until the second
(2nd) anniversary of the Closing Date, or such other date as may be established
by a written instrument between Debtor and Lender from time to time (the
“Revolving Credit Maturity Date”). If at any time the sum of the aggregate
principal amount of Loans outstanding hereunder exceeds the lesser of the amount
of the Revolving Credit Facility or the Borrowing Base (after

 

14



--------------------------------------------------------------------------------

giving effect to Section 2(e)), such amounts shall be deemed an “Overadvance.”
Debtor shall repay the amount of such Overadvance within one (1) Business Day
after the date of determination thereof (after giving effect to Section 2(e))
plus all accrued and unpaid interest thereon upon written demand from Lender;
provided interest shall not accrue at the Default Rate until after such date of
determination. Notwithstanding anything contained herein to the contrary, an
Overadvance shall be considered a Loan and shall bear interest at the Default
Rate as set forth in the Revolving Credit Note and be secured by this Agreement.
Subject to the terms and conditions hereof, Debtor may borrow, repay and
reborrow funds under the Revolving Credit Facility.

(d) Certain Defined Terms Relating to the Revolving Credit Facility. As used in
this Agreement, the following terms shall have the following meanings:

(i) “Borrowing Base” means, on any date of determination, an amount equal to the
sum of each of the following on such date of determination:

(1) eighty percent (80.00%) of the amount of Debtor’s Eligible Real Estate;

(2) twenty-five percent (25.00%) of the amount of Debtor’s Eligible Equipment;

(3) fifty percent (50.00%) of the amount of Debtor’s Eligible Infrastructure;

(4) sixty percent (60.00%) of Debtor’s Eligible Inventory (except forty percent
(40.00%) in the case of parts for two way radios);

(5) eighty-five percent (85.00%) of the amount of Debtor’s Eligible Accounts;
and

(6) fifty percent (50.00%) of Debtor’s Eligible Intangibles;

(ii) “Eligible Accounts” means, at any time, all accounts receivable of Debtor,
created in the ordinary course of business that satisfy the following
conditions:

(1) The account complies in all material respects with all applicable laws,
rules, and regulations;

(2) The account has not been outstanding for more than ninety (90) days past the
original date of invoice;

(3) The account does not represent a commission and the account was created
under an enforceable contract in connection with (A) the sale of goods by Debtor
in the ordinary course of business and such sale has been consummated and such
goods have been shipped and delivered and received by the account debtor, or
(B) the performance of services by Debtor in the ordinary course of business and
such services have been completed and accepted by the account debtor;

 

15



--------------------------------------------------------------------------------

(4) The account does not arise from the sale of any good that is on a
bill-and-hold, guaranteed sale, sale-or-return, sale on approval, consignment,
or any other repurchase or return basis;

(5) Debtor has good and marketable title to the account and the account is not
subject to any lien except liens in favor of Lender;

(6) The account is not subject to any factoring agreement;

(7) The account does not arise out of a contract with or order from an account
debtor that, by its express terms, prohibits or makes void or unenforceable the
grant of a security interest by Debtor to Lender in and to such account;

(8) The account is not subject to any setoff, counterclaim, defense, dispute,
recoupment, or negative adjustment other than normal discounts for prompt
payment (provided, however, that the portion of any such account that is not
subject to any such setoff, counterclaim, defense, dispute, recoupment, or
negative adjustment shall be an Eligible Account);

(9) The account debtor is not insolvent or the subject of any bankruptcy or
insolvency proceeding and has not made an assignment for the benefit of
creditors, suspended normal business operations, dissolved, liquidated,
terminated its existence, ceased to pay its debts generally as they become due,
or suffered a receiver or trustee to be appointed for any of its assets or
affairs;

(10) The account is not evidenced by chattel paper or an instrument that has not
been received by Debtor and delivered to Lender;

(11) No payment or other material default exists under the account by the Debtor
or the account debtor;

(12) The account debtor has not returned to Debtor or refused to retain, or
otherwise notified Debtor of any material dispute concerning, or claimed
nonconformity of any material portion of the goods from the sale of which the
account arose;

(13) The account is not owed by an Affiliate, Subsidiary, employee, officer,
director or equity holder of Debtor;

(14) The account is payable in U.S. Dollars by the account debtor;

 

16



--------------------------------------------------------------------------------

(15) The account shall be ineligible if the account debtor is domiciled in any
country other than the United States of America;

(16) The account shall be ineligible if more than twenty percent (20.00%) of the
aggregate balances then outstanding on other accounts owed by such account
debtor and its Affiliates (other than an account debtor which is a Local
Governmental Authority or any of its Affiliates) to Debtor are more than ninety
(90) days past the dates of their original invoices (provided that any accounts
that are the subject of a good faith bona-fide dispute shall be excluded from
the percentage limitation calculation in this sub-section (16));

(17) The account shall be ineligible if the account debtor is the United States
of America or any department, agency, or instrumentality thereof, and the
Federal Assignment of Claims Act of 1940, as amended, shall not have been
complied with;

(18) The account (or portion thereof) shall be ineligible if and to the extent
the aggregate of all accounts (i) owed by the account debtor and its Affiliates
(other than a Local Governmental Authority or any of its Affiliates) to which
the account relates, when taken together with such account or portion thereof,
exceeds twenty percent (20.00%) of all accounts then owed by all of Debtor’s
account debtors, and (ii) owed by an account debtor that is a Local Governmental
Authority to which the account relates, when taken together with such account or
portion thereof, exceeds thirty percent (30.00%) of all accounts then owed by
all of Debtor’s account debtors; and

(19) The account is otherwise acceptable in the reasonable discretion of Lender.

The amount of the Eligible Accounts owed by an account debtor to Debtor on any
date of determination shall be reduced by the amount of all “contra accounts”
owed by Debtor to such account debtor on such date of determination. In the
event that Lender, at any time in its reasonable discretion, determines that the
dollar amount of any Eligible Account collectable by Debtor is reduced or
diluted as a result of discounts or rebates granted by Debtor, returned,
rejected or disputed goods or services, or such other reasons or factors as
Lender reasonably and in good faith deems applicable, Lender may reduce the
amount of (or, if such amount is reduced or diluted to an amount equal to zero,
exclude) any such Eligible Account included within the Borrowing Base by an
amount determined by Lender in its reasonable discretion.

(iii) “Eligible Equipment” means, at any time, all equipment then owned by (and
in the possession or under the control of) Debtor in which Lender has a
perfected, first priority security interest (subject to Permitted Encumbrances),
valued at the lower of cost or fair market value. Eligible Equipment shall not
include (1) equipment that is not in good condition (ordinary wear and tear
excepted), (2) equipment with respect to which a valid and

 

17



--------------------------------------------------------------------------------

documented claim initiated in a legal proceeding against Debtor exists disputing
Debtor’s title to or right to own and possess such equipment, (3) equipment that
does not comply in any material respect with any applicable law, rule, or
regulation or any standard imposed by any Governmental Authority with regard to
its manufacture, use, or sale, and (4) equipment that is materially damaged or
obsolete so as to have no fair market value.

(iv) “Eligible Infrastructure” means, at any time, the two-way radio lease fleet
and related two-way infrastructure then owned by Debtor, in which Lender has a
perfected, first priority security interest (subject to Permitted Encumbrances),
in an amount valued by Lender in its reasonable discretion. Eligible
Infrastructure shall not include: (1) items that are not in good condition
(ordinary wear and tear excepted), (2) items with respect to which a valid and
documented claim initiated in legal proceeding against claim against Debtor
exists disputing Debtor’s title to or right to own and possess such items,
(3) items that do not comply in any material respect with any applicable law,
rule, or regulation or any standard imposed by any Governmental Authority with
regard to its manufacture, use, or sale, and (4) items that are materially
damaged or obsolete so as to have no fair market value.

(v) “Eligible Intangibles” means, at any time, the following general intangibles
then owned by Debtor, in which Lender has a perfected, first priority security
interest (subject to Permitted Encumbrances), in an amount equal to the fair
market value (as determined by Lender in its reasonable discretion): (1) FCC
Licenses, (2) GeoFleet Property, (3) Two Way Customer Lists, (4) the AT&T
Contracts and Accounts, (5) the wholesale distribution business of TCI, and
(6) such other intangibles approved by Lender in its reasonable discretion from
time to time.

(vi) “Eligible Inventory” means, at any time, all inventory of finished goods or
parts then owned by Debtor (and in the possession or under the control of)
Debtor) (other than inventory which is located in any third party warehouse or
is in the possession of a bailee and is evidenced by bills of lading, unless
such warehouseman or bailee has delivered to Lender under a Collateral Access
Agreement and such other documentation as the Lender may require and held for
sale or disposition in the ordinary course of Debtor’s business, in which Lender
has a perfected, first priority security interest (subject to Permitted
Encumbrances), valued at the lower of actual cost or fair market value. Eligible
Inventory shall not include (1) inventory that has been shipped or delivered to
a customer on consignment, a sale-or-return basis, or on the basis of any
similar understanding, (2) inventory with respect to which a valid and
documented claim initiated in a legal proceeding against Debtor exists disputing
Debtor’s title to or right to own and possess such inventory, (3) inventory that
does not comply in any material respect with any applicable law, rule, or
regulation imposed by any Governmental Authority with respect to its
manufacture, use, or sale, (4) inventory that is materially damaged, slow
moving, or otherwise not readily saleable, (5) inventory covered by negotiable
warehouse receipts or other

 

18



--------------------------------------------------------------------------------

document of title (unless such warehouse receipts are in the possession of
Lender for the purpose of perfecting Lender’s security interest therein (or such
inventory is covered by a Collateral Access Agreement)), (6) inventory held
solely for rental or lease, (7) inventory that Lender, in its reasonable
discretion, has determined to be unmarketable, (8) the sale of which is subject
to third-party intellectual property agreements, and (9) inventory that requires
consent of a third-party for manufacture or sale.

(vii) “Eligible Real Estate” means, at any time, (A) the land and buildings
known 5718 Airport Freeway, 5722 Airport Freeway and 705 East Daggett Avenue
located in Tarrant County, Fort Worth, Texas (collectively “Fort Worth Real
Estate”)owned by Debtor, in an amount equal to the fair market value thereof (as
determined by Debtor pursuant to third party appraisals of such Property) minus
the outstanding principal amount of any third party loans secured by such land
and buildings and (B) the land and building known as 2121 Old Henderson Highway
located in Smith County, Tyler, Texas, owned by Debtor, in an amount equal to
the fair market value thereof (as determined by Debtor).

(e) Borrowing Base Redeterminations. Notwithstanding any term or provision in
Section 2(d):

(1) the value of any Property included in the Borrowing Base shall be determined
by the method of valuation set forth in the Borrowing Base Report proposed by
Debtor and approved by Lender and, once an initial method of valuation for or in
respect of any such Property has been agreed to by Borrower and Lender, that
method shall not change unless agreed to by Borrower and Lender; and

(2) if at any time Lender in its reasonable judgment acting in good faith
determines that any item of Property of Debtor constituting part of the
Borrowing Base at such time either (A) should no longer be included in the
Borrowing Base because such item of Property no longer satisfies, in the
reasonable judgment of Lender, one or more of the applicable requirements of
Eligible Real Estate, Eligible Equipment, Eligible Infrastructure, Eligible
Inventory, Eligible Accounts or Eligible Intangibles (as applicable), or (B) the
value of such item of Property should be an amount other than the value thereof
proposed by Debtor in a Borrowing Base Report or otherwise be redetermined for
Borrowing Base purposes, then Lender shall, prior to excluding such item of
Property from the Borrowing Base or prior to redetermining the value of such
item of Property for Borrowing Base purposes (as applicable), provide written
notice (“Borrowing Base Notice”) to Debtor of Lender’s intent to exclude such
item of Property from the Borrowing Base or to redetermine the value of such
item of Property for Borrowing Base purposes (as applicable), setting forth in
reasonable detail such proposed exclusion or redetermination and the basis
therefor, and Lender and Debtor shall in good faith consult with each other in
an attempt to resolve such matter

 

19



--------------------------------------------------------------------------------

prior to the Lender enforcing such exclusion or redetermination and, if the
Debtor and Lender cannot resolve the matter within sixty (60) days after Lender
provides the Borrowing Base Notice to Debtor, Lender’s determination as to such
matter shall control.

(f) Funding. Lender reserves the right to require one (1) Business Day prior
notice of each Loan under the Revolving Credit Facility, specifying the
aggregate amount of such Loan together with any documentation relating thereto
as Lender may reasonably request; including, but not limited to, a Borrowing
Base report. Debtor shall give Lender notice of each Loan under the Revolving
Credit Facility by no later than 1:00 p.m. (New Orleans, Louisiana time) on the
date provided herein. Lender at its option may accept telephonic requests for
such Loan, provided that such acceptance shall not constitute a waiver of
Lender’s right to require delivery of a written request in connection with
subsequent Loans. Lender shall have no liability to Debtor for any loss or
damage suffered by Debtor as a result of Lender’s honoring of any requests,
execution of any instructions, authorizations or agreements or reliance on any
reports communicated to it telephonically, by facsimile or electronically and
purporting to have been sent to Lender by Debtor and Lender shall have no duty
to verify the origin of any such communication or the identity or authority of
the Person sending it. Subject to the terms and conditions of this Agreement,
each Loan under this Section shall be made available to Debtor by depositing the
same, in immediately available funds, in an account of Debtor designated by
Debtor or by paying the proceeds of such Loan to a third party designated by
Debtor.

(g) Use of Proceeds. The Loans under the Revolving Credit Facility shall be used
by Debtor for working capital and other organizational purposes; (including,
without limitation, to make any dividends and distributions permitted under
Section 8(e) of this Agreement).

(h) Fees. Debtor agrees to pay to Lender:

(i) An unused facility fee on the daily average unused amount of the Revolving
Credit Facility for the period from and including the date of this Agreement to
and including the Revolving Credit Maturity Date, at the rate of one quarter of
one percent (0.25%) per annum based on a 360 day year and the actual number of
days elapsed. For the purpose of calculating the facility fee hereunder, the
Revolving Credit Facility shall be deemed utilized by the amount of all
outstanding Loans under the Revolving Credit Facility. The accrued facility fee
shall be payable in arrears on the first Business Day of each calendar quarter
and on the Revolving Maturity Date;

(ii) A commitment fee equal to $75,000 for the establishment of the Revolving
Credit Facility. An amount equal to $37,500 of the commitment fee shall be due
and payable on the Closing Date and $37,500 of the commitment fee shall be due
and payable on the first anniversary of the Closing Date and the entire amount
of the commitment fee shall be deemed to be fully earned as of the Closing Date.
The commitment fee shall be to compensate Lender for its reserving funds to make
the Loans under the Revolving Credit Facility until the Revolving Credit
Maturity Date; and

 

20



--------------------------------------------------------------------------------

(iii) An origination fee equal to $50,000 for the establishment of the Revolving
Credit Facility. The origination fee shall be due and payable on the Closing
Date and shall be deemed fully earned as of the Closing Date. The origination
fee shall be to compensate Lender for its costs and expenses in the origination
and structuring of the Revolving Credit Facility.

3. Note, Rate and Computation of Interest. The Revolving Credit Facility shall
be evidenced by a promissory note (together with any amendments, modifications,
replacements, substitutions, restatements, renewals, extensions and increases
thereof, the “Revolving Credit Note”) duly executed by Debtor and payable to the
order of Lender, in form and substance acceptable to Lender. Interest on the
Note shall accrue at the rates set forth therein. The principal of and interest
on the Note shall be due and payable in accordance with the respective terms and
conditions set forth in the Note and in this Agreement.

4. Collateral.

(a) Grant of Security Interest. As collateral security for the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
Indebtedness, Debtor hereby pledges to and grants Lender, a security interest
in, all of Debtor’s right, title and interest in the Collateral, whether now
owned by Debtor or hereafter acquired and whether now existing or hereafter
coming into existence. If Debtor at any time holds or acquires a commercial tort
claim, Debtor shall notify Lender in writing within ten (10) Business Days of
such occurrence with the details thereof and grant to Lender a security interest
therein or lien thereon and in the proceeds thereof, in form and substance
reasonably satisfactory to Lender.

(b) Additional Documents. To secure full and complete payment and performance of
the Indebtedness, Debtor shall execute and cause to be executed such further
documents and instruments, as Lender, in its reasonable discretion, deems
necessary or desirable to create, evidence, preserve, and perfect its liens and
security interests in the Collateral. In the event any of the Loan Documents
evidencing or securing the Indebtedness misrepresents or inaccurately reflects
the correct terms and/or provisions of the Indebtedness, each Obligor shall upon
request by Lender and in order to correct such mistake, execute such new
documents or initial corrected, original documents as Lender may deem necessary
to remedy said errors or mistakes. Each Obligor shall execute such other
documents as Lender shall deem reasonably necessary to correct any defects or
deficiencies in the Loan Documents.

(c) Setoff. If an Event of Default shall have occurred and be continuing, Lender
shall have the right to set off and apply against the Indebtedness in such
manner as Lender may determine, at any time and without notice to Debtor, any
and all deposits (general or special, time or demand, provisional or final) or
other sums at any time credited by or owing from Lender to Debtor whether or not
such Indebtedness is then due. As further security for such Indebtedness, Debtor
hereby grants to Lender a security

 

21



--------------------------------------------------------------------------------

interest in all money, instruments, and other Property of Debtor now or
hereafter held by Lender, including, without limitation, Property held in
safekeeping (in each case other than Property which is covered by or subject to
the Factoring Agreement). In addition to Lender’s right of setoff and as further
security for the Indebtedness, Debtor hereby grants to Lender a security
interest in all deposits (general or special, time or demand, provisional or
final) and other accounts of Debtor now or hereafter on deposit with or held by
Lender and all other sums at any time credited by or owing from Lender to Debtor
(in each case other than Property which is covered by or subject to the
Factoring Agreement). The rights and remedies of Lender hereunder are in
addition to any other rights and remedies (including, without limitation, other
rights of setoff) which Lender may have.

(d) Satisfaction of Indebtedness. Until the Indebtedness has been paid in full
(other than contingent indemnification obligations to the extent no unsatisfied
claim has been asserted) and the commitments of Lender under the Revolving
Credit Facility have been terminated, Lender shall be entitled to retain the
security interests created under this Agreement or any other Loan Documents and
the ability to exercise all rights and remedies available to Lender under the
Loan Documents and applicable laws.

5. Conditions Precedent.

(a) Initial Loans. The obligation of Lender to make the initial Loan under the
Revolving Credit Facility is subject to the condition precedent that Lender
shall have received on or before the day of such Loan all of the following, each
dated (unless otherwise indicated) as of the Closing Date:

(i) Resolutions. Resolutions of the governing body of each Obligor that is not a
natural Person, in form and substance reasonably acceptable to Lender, certified
by an authorized officer or representative of such Obligor, which authorize the
execution, delivery, and performance of the Loan Documents to which such Obligor
is a party;

(ii) Incumbency Certificate. A certificate, in form and substance reasonably
acceptable to Lender, of incumbency certified by an authorized officer or
representative of an Obligor certifying the names of the individuals or other
Persons authorized to sign the Loan Documents to which any Obligor that is not a
natural Person is to be a party (including the certificates contemplated herein)
together with specimen signatures of such Persons;

(iii) Constituent Documents. The Constituent Documents of each Obligor that is
not a natural Person, certified to Lender as being true and correct as of the
date of this Agreement;

(iv) Governmental Certificates. Certificates of the appropriate government
officials of the state of organization of each Obligor that is not a natural
Person, and, if and to the extent required by Lender, and any state such Obligor
is currently doing business in, certifying as to the existence, qualification
and good standing of such Obligor, dated within twenty (20) Business Days of the
date of this Agreement;

 

22



--------------------------------------------------------------------------------

(v) Loan Documents. The Loan Documents executed by each Obligor party thereto;

(vi) Financing Statements. Code financing statements covering the Collateral
shall have been filed with such filing offices as Lender may request;

(vii) Insurance Matters. Copies of insurance certificates describing all
insurance policies of Debtor, together with loss payable and lender endorsements
in favor of Lender with respect to all insurance policies covering the
Collateral;

(viii) Uniform Commercial Code Search. The results of a Code search showing all
financing statements on file against Debtor in such jurisdictions as Lender may
reasonably request;

(ix) Fees and Expenses. Evidence that the reasonable and documented costs and
expenses of Lender (including reasonable and documented attorneys’ fees) and all
fees owing by Debtor to Lender on or prior to the Closing Date under this
Agreement, shall have been paid in full by Debtor which may be paid using
proceeds from the first advance under the Revolving Credit Facility;

(x) Opinion of Debtor’s Counsel. The opinion of Obligor’s counsel, in form and
substance reasonably acceptable to Lender, as to (A) the existence and due
organization of such Obligor (if not a natural Person) or the legal capacity of
such Obligor (if a natural Person), (B) the due authorization and execution of
the Loan Documents, (C) the enforceability of the Loan Documents, (D) the
perfection of Lender’s security interest in the Collateral, and (E) such other
matters as may be reasonably requested by Lender and its counsel;

(xi) Real Property. Lender shall have received (A) a title report in form and
substance satisfactory to Lender, for real property described in the Mortgage is
free and clear of any and all title defects, and encumbrances whatsoever, except
for and subject only to Permitted Encumbrances and such additional exceptions as
may be approved by Lender in its reasonable discretion, and (B) the original
current appraisal of such real property in accordance with appraisal
instructions reasonably acceptable to Lender in all respects, prepared by an
appraiser reasonably satisfactory in all respects to Lender and reflecting a
value of such real property; and

(xii) Other Matters. Such other documents and agreements as may be required by
Lender in its reasonable discretion.

(b) All Loans. The obligation of Lender to make any Loan shall be subject to the
following additional conditions precedent:

(i) Request for Loan. Lender shall have received, in accordance with this
Agreement, a request for a Loan in form and content reasonably satisfactory to
Lender in its reasonable discretion dated as of the date of request and executed
by an authorized officer of Debtor;

 

23



--------------------------------------------------------------------------------

(ii) No Event of Default, Etc. No Event of Default, or event which with the
passage of time and/or notice would be an Event of Default, shall have occurred
and be continuing, or would result from or after giving effect to such Loan; and

(iii) Representations and Warranties. All of the representations and warranties
contained in the Loan Documents shall be true and correct in all material
respects on and as of the date of such Loan with the same force and effect as if
such representations and warranties had been made on and as of such date.

6. Representations and Warranties. Each Obligor hereby represents and warrants,
and upon each request for a Loan represents and warrants, to Lender as follows:

(a) Existence. Debtor (i) is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization; (ii) has all
requisite power and authority to own its assets and carry on its business as now
being or as proposed to be conducted; and (iii) is qualified to do business in
all jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a Material Adverse Effect.
Debtor has the power and authority to execute, deliver, and perform its
obligations under the Loan Documents to which it is or may become a party. The
federal tax identification number and state organizational number for Debtor are
set forth below:

 

Debtor

 

Federal Tax

Identification Number

 

State Organizational

Identification Number

TCI

  75-2556090   2409867

TLI

  75-2566360   2446781

PCI

  75-1441776   33786600

(b) Binding Obligations. The execution, delivery, and performance of the Loan
Documents by each Obligor have been duly authorized by all necessary
organizational action by such Obligor, and constitute legal, valid and binding
obligations of such Obligor, enforceable in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency or similar laws of
general application relating to the enforcement of creditors’ rights and except
to the extent specific remedies may generally be limited by equitable
principles.

(c) No Consent. The execution, delivery and performance of the Loan Documents,
and the consummation of the transactions contemplated thereby, do not (i)

 

24



--------------------------------------------------------------------------------

conflict with, result in a violation of, or constitute a default under (A) any
provision of the Constituent Documents (if any) or other instrument binding upon
any Obligor, (B) any law, governmental regulation, court decree or order
applicable to any Obligor, or (C) any material contractual obligation,
agreement, judgment, license, order or permit applicable to or binding upon any
Obligor, (ii) require the consent, approval or authorization of any third party,
except as provided in Schedule 6(c)(ii) or (iii) result in or require the
creation of any lien, charge or encumbrance upon any Property of any Obligor,
except as may be expressly contemplated in or permitted under the Loan
Documents.

(d) Financial Condition. Each financial statement of each Obligor supplied to
Lender truly discloses and fairly presents in all material respects such
Person’s financial condition as of the date of each such statement. There has
been no material adverse change in such financial condition or results of
operations of Debtor and its consolidated Subsidiaries and any other Obligor
(taken as a whole) subsequent to the date of the most recent financial statement
delivered by Debtor to Lender that would materially and adversely affect
Debtor’s ability to repay the Indebtedness then outstanding under the Loan
Documents.

(e) Operation of Business. Debtor possesses all material contracts, licenses,
permits, franchises, patents, copyrights, trademarks, and tradenames, or rights
thereto, required to conduct its businesses substantially as now conducted and
as presently proposed to be conducted, and Debtor is not to its knowledge in
violation of any valid rights of others with respect to any of the foregoing,
except for any failures of possession or any violations that could not
reasonably be expected to result in a Material Adverse Effect.

(f) Litigation and Judgments. There is no action, suit, investigation, or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the knowledge of Debtor, threatened in writing against or affecting any Obligor
that would, if adversely determined, have a Material Adverse Effect. There are
no outstanding judgments against any Obligor that would result in an Event of
Default under Section 12(f).

(g) Rights in Properties; Liens. Debtor has good and marketable title to or
valid leasehold interests in its material Properties, including such Properties
reflected in the financial statements provided to Lender, and none of the
Properties of Debtor is subject to any lien, except Permitted Encumbrances.

(h) Debt. Debtor has no Debt other than Permitted Indebtedness.

(i) Disclosure. No statement, information, report, representation, or warranty
made by any Obligor in the Loan Documents or furnished by any Obligor to Lender
in connection with the Loan Documents or any of the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements herein or therein not misleading.
There is no fact known to any Obligor which would reasonably be expected to have
a Material Adverse Effect.

 

25



--------------------------------------------------------------------------------

(j) Subsidiaries, Ventures, Etc. Debtor has no Subsidiaries, Affiliates or joint
ventures or partnerships other than those listed on Schedule 6(j) (as updated by
Debtor from time to time) and such Schedule (as updated by Debtor from time to
time) sets forth the jurisdiction of organization of each such Person and the
percentage of Debtor’s ownership interest in such Person. All of the outstanding
ownership interest of Person owned by Debtor and described in such Schedule (as
updated by Debtor from time to time) has been validly issued, is fully paid, and
is nonassessable.

(k) Material Agreements. Debtor is not a party to any indenture, loan, or credit
agreement, or to any lease or other material agreement or instrument, or subject
to any restriction in any of its Constituent Documents, which could reasonably
be expected to have a Material Adverse Effect. Debtor is not in default in any
material respect in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business.

(l) Compliance with Laws. Debtor is not in violation of any law, rule,
regulation, order, or decree of any Governmental Authority or arbitrator, the
violation of which could reasonably be expected to have a Material Adverse
Effect.

(m) Taxes; Governmental Charges. Each Obligor has filed all federal, and
material state and local tax reports and returns required by any law or
regulation to be filed by it or has either duly paid all taxes, duties and
charges indicated due on the basis of such returns and reports, or made adequate
provision for the payment thereof, except for any such taxes, duties or charges
which are being challenged or disputed by any Obligor in good faith and pursuant
to appropriate proceedings.

(n) Security Interest. Debtor has and will have at all times the power and
authority to grant a security interest in the Collateral to Lender in the manner
provided herein, free and clear of any lien, security interest or other charge
or encumbrance, other than Permitted Encumbrances. This Agreement creates a
legal, valid and binding first priority security interest (subject to Permitted
Encumbrances) in favor of Lender in the Collateral securing the Indebtedness.
Possession by Lender of certain types of Collateral from time to time or the
filing of the financing statements delivered prior hereto or concurrently
herewith by Debtor to Lender will perfect and establish the first priority of
Lender’s security interest hereunder in the Collateral (to the extent that
perfection can be accomplished through the filing of a financing statement or
the possession of such Collateral) other than for the Permitted Encumbrances.

(o) Location. Debtor’s chief executive office and the office where the records
concerning the Collateral are kept are at its address set forth on the signature
page hereof.

(p) Environmental Matters. Except for matters disclosed in writing to Lender:

(i) Notice of Non-Compliance. Debtor and all of its Property and operations are
in full compliance with all applicable Environmental Laws, except

 

26



--------------------------------------------------------------------------------

where non-compliance could not reasonably be expected to result in a Material
Adverse Effect. Debtor is not aware of, nor has Debtor received notice of, any
past, present, or future conditions, events, activities, practices, or incidents
which may interfere with or prevent the compliance or continued compliance of
Debtor with all Environmental Laws, except where any of the foregoing could not
reasonably be expected to have a Material Adverse Effect;

(ii) Permits. Debtor has obtained all permits, licenses, and authorizations that
are required under applicable Environmental Laws, and all such permits are in
good standing and Debtor is in compliance with all of the terms and conditions
of such permits, except where any of the foregoing could not reasonably be
expected to result in a Material Adverse Effect;

(iii) Hazardous Materials. No Hazardous Materials exist on, about, or within or
have been used, generated, stored, transported, disposed of on, or released by
Debtor from any of the Property of Debtor, except to the extent in compliance
with Environmental Laws or where any of the foregoing could not reasonably be
expected to result in a Material Adverse Effect. The use which Debtor makes and
intends to make of their respective properties and assets will not result in the
use, generation, storage, transportation, accumulation, disposal, or release of
any Hazardous Material on, in, or from any of their properties or assets, except
to the extent in compliance with Environmental Laws or where any of the
foregoing could not reasonably be expected to result in a Material Adverse
Effect;

(iv) No Pending or Threatened Actions. To the knowledge of Debtor, neither
Debtor or any of its currently or previously owned or leased Property or
operations is subject to any outstanding or threatened order from or agreement
with any Governmental Authority or other Person or subject to any judicial or
docketed administrative proceeding with respect to failure to comply with
Environmental Laws; and

(v) No Conditions. There are no conditions or circumstances associated with the
currently (or, to the best of Debtor’s knowledge, previously) owned or leased
Property or operations of Debtor that could reasonably be expected to give rise
to any Environmental Liabilities of Debtor.

(q) Solvency. On the Closing Date and on the date of each Loan, Debtor will be
and after giving effect to the requested Loan, will be, able to pay its debts
generally as they become due.

7. Affirmative Covenants. Until all Indebtedness of Debtor under the Loan
Documents is paid or satisfied in full, and Lender has no further commitment to
lend to Debtor under the Revolving Credit Facility, Debtor agrees and covenants
as follows:

(a) Compliance with Laws. Debtor will conduct its business in an orderly and
efficient manner consistent with good business practices, and perform and comply
with all applicable statutes, rules, regulations or ordinances imposed by any
Governmental

 

27



--------------------------------------------------------------------------------

Authority upon Debtor and its businesses, operations and Properties (including
without limitation, all applicable environmental statutes, rules, regulations
and ordinances), except where the failure to perform or comply could not
reasonably be expected to have a Material Adverse Effect.

(b) Payment of Obligations. Debtor will pay its obligations, including tax
liabilities, that, if not paid, would become a lien on any of its Property
(other than Permitted Encumbrances), before the same shall become delinquent or
in default, except where (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (ii) Debtor has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (iii) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

(c) Maintenance and Conduct of Business. Debtor will (i) keep, maintain and
preserve all Property (tangible and intangible) material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and (ii) do or cause to be done all things necessary to preserve, renew and keep
in full force and effect (A) its legal existence and (B) the rights, licenses,
permits, privileges, agreements and franchises material to the conduct of its
business except where any failure to do any of the foregoing could not
reasonably be expected to result in a Material Adverse Effect.

(d) Books and Records; Inspection Rights. Debtor will keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. Debtor
will permit any representatives designated by Lender, upon reasonable prior
notice, to visit and inspect its Properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

(e) Insurance. Debtor will maintain fire insurance, comprehensive property
damage, commercial general liability, public liability, worker’s compensation,
business interruption and other insurance deemed reasonably necessary by Debtor
(in consultation with Lender). Debtor will, at its own expense, maintain such
insurance with respect to all Collateral against such risks, and in such form
and with such insurers, as shall be deemed necessary by Debtor from time to
time, and in such amounts as shall be deemed reasonably necessary by Debtor (and
which shall be reasonably) satisfactory to Lender from time to time (provided
that the aggregate value of such insurance shall not at any time be required to
exceed the aggregate principal amount of Loans outstanding under this
Agreement). Each policy of insurance maintained by Debtor shall (i) name Debtor
and Lender as additional insured or loss payee, as the case may be, thereunder
(without any representation or warranty by or obligation upon Lender) as their
interests may appear, (ii) contain the agreement by the insurer that any loss
thereunder shall be payable to Lender notwithstanding any action, inaction or
breach of representation or warranty by Debtor, (iii) provide that there shall
be no recourse against Lender for payment of premiums or other amounts with
respect thereto, (iv) provide prior written notice of cancellation or of lapse
shall be given to Lender by the insurer in accordance with the insurer’s
commercial practices as adopted from time to time, and (v) be issued by an

 

28



--------------------------------------------------------------------------------

insurance company (x) licensed in the state where any of the Collateral is
located and (y) having a rating of B+ or better by A.M. Best Co., in Best’s
Rating Guide. Debtor will deliver to Lender original or duplicate policies of
such insurance. Debtor will also, at the request of Lender, duly execute and
deliver instruments of collateral assignment of such insurance policies during
the continuation of an Event of Default and cause the respective insurers to
acknowledge notice of such assignment. All insurance payments in respect of loss
of or damage to any Collateral shall be paid to Lender and applied by Lender in
accordance with the Loan Documents, provided, however, that so long as no Event
of Default exists, Debtor may retain and use such insurance payments for the
repair or replacement of such lost or damaged property or for any other business
purpose not prohibited under this Agreement.]

(f) Compliance with Laws. Debtor will comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(g) Compliance with Agreements. Debtor will comply, in all material respects
with all material agreements, contracts, and instruments to which it is a party
which affect its Properties or business.

(h) Additional Subsidiaries. If any Subsidiary of Debtor is formed or acquired
after the Closing Date, Debtor will notify Lender thereof and, if Debtor elects
to include all or substantially all of the Property of such Subsidiary in the
Borrowing Base, then Debtor shall cause the equity interests in such Subsidiary
(or the Property proposed to be included in the Borrowing Base) to be pledged to
Lender before Lender will include such Property of Debtor in the Borrower Base.
Notwithstanding the foregoing, the Property of any such Subsidiary will be
included in the Borrowing Base only if they satisfy the applicable requirements
for inclusion in the Borrowing Base under this Agreement.

(i) Notice of Indebtedness. Debtor will promptly inform Lender of the creation,
incurrence or assumption by Debtor of any Debt not permitted under this
Agreement.

(j) Notices of Material Events. Debtor will furnish to Lender prompt written
notice of the following:

(i) the occurrence of any Event of Default;

(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Debtor, or its
Subsidiaries or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(iii) any and all material adverse changes in any Obligor’s financial condition
and all claims made against any Obligor, in each case that constitute items
required to be disclosed on U.S. Securities and Exchange Commission Form 8-K
affect the financial condition of such Obligor; and

 

29



--------------------------------------------------------------------------------

(iv) prior to entering into any agreement for the acquisition of substantially
all of the assets of any other business entity, any such proposed acquisition.

Each notice delivered under this Section shall be accompanied by a statement of
an executive officer of Debtor setting forth in reasonable detail the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

(k) Ownership and Liens. Debtor will maintain good and marketable title to the
Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, except for Permitted Encumbrances. Debtor will cause any Code
financing statement or other security instrument with respect to the Collateral
to be terminated, except for Code financing statements evidencing Permitted
Encumbrances. Debtor will defend at its expense Lender’s right, title and
security interest in and to the Collateral against the claims of any third
party.

(l) Accounts and General Intangibles. Debtor will, except as otherwise provided
herein, collect, at Debtor’s own expense, all amounts due or to become due under
each of the accounts and general intangibles of Debtor included in the Borrowing
Base, except to the extent disclosed in writing to Lender. In connection with
such collections, Debtor may and, at Lender’s direction during the continuance
of an Event of Default, will take such action not otherwise forbidden herein as
Debtor or Lender may deem reasonably necessary or advisable to enforce
collection or performance of each of such accounts and general intangibles.
Debtor will also duly perform and cause to be performed all of its material
obligations with respect to the goods or services, the sale or lease or
rendition of which gave rise or will give rise to each such account and all of
its obligations to be performed under or with respect to the general
intangibles, except to the extent disclosed in writing to Lender. Debtor also
covenants and agrees to take any action and/or execute any documents that Lender
may reasonably request in order to comply with applicable law relating to the
assignment of such accounts.

(m) Chattel Paper, Documents and Instruments. Debtor will take such action as
may be reasonably requested by Lender in order to cause any chattel paper,
documents or instruments owned by Debtor and included in the Borrowing Base to
be valid and enforceable and will cause all chattel paper, and instruments to
have only one original counterpart. Upon request by Lender, Debtor will deliver
to Lender all originals of such chattel paper, documents or instruments and
unless such request is made, Debtor will not deliver possession of such chattel
paper, documents or instruments to any Person and will mark all chattel paper,
documents or instruments with a legend indicating that such chattel paper,
document or instrument is subject to the security interest granted hereunder.

(n) Waivers and Consents Relating to Real Property Interests. Upon the request
of Lender, Debtor shall use commercially reasonable efforts to cause each
mortgagee of real property owned by Debtor and each landlord of real property
leased by Debtor to execute and deliver agreements reasonably satisfactory in
form and substance to Lender by which such mortgagee or landlord (i) waives or
subordinates any liens it

 

30



--------------------------------------------------------------------------------

may have in any Collateral (other than Permitted Encumbrances) located on such
property which is included in the Borrowing Base, or (ii) consents to the
mortgage or other encumbrances by Debtor of its interest in such real property
to Lender; provided that, notwithstanding any term or provision in this
Agreement to the contrary, if Debtor fails to deliver any of the foregoing,
Lender’s sole right and remedy in respect thereof shall be to exclude such
Collateral from the Borrowing Base.

(o) Intercompany Debt. Debtor covenants and agrees that the payment of principal
of any Intercompany Debt and any liens securing Intercompany Debt is or will be
subordinated to the Indebtedness on terms acceptable to Lender until the
Indebtedness has been paid in full and Lender has no funding commitments
hereunder.

8. Negative Covenants. Until all Indebtedness of Debtor under the Loan Documents
is paid or satisfied in full, and Lender has no further commitment to lend under
the Revolving Credit Facility, Debtor agrees and covenants as follows:

(a) Fundamental Change. Debtor will not (i) make any material change in the
nature of its business as carried on as of the date hereof, (ii) liquidate,
merge or consolidate with or into any other Person, or (iii) make a change in
organizational structure or the jurisdiction in which it is organized which is
adverse to the interests of Lender under the Loan Documents, except that (A) any
Person constituting Debtor may liquidate, merge or consolidate with or into any
other Person constituting Debtor, and (B) Debtor may make Permitted
Acquisitions.

(b) Indebtedness. Debtor will not create, incur, assume or permit to exist any
Debt except for the following (“Permitted Indebtedness”):

(i) The Indebtedness created hereunder;

(ii) Intercompany Debt between or among TCI, TLI, and PCI (“Intercompany Debt”);

(iii) Debt existing on the date hereof and set forth in Schedule 8(b) and 8(c);

(iv) Debt constituting trade payables incurred in the ordinary course of
business;

(v) Capital Lease Obligations and purchase money Debt in an aggregate principal
amount not to exceed $500,000 at any time outstanding;

(vi) Hedging Obligations; provided that (x) for the avoidance of doubt, Debtor
shall remain liable for the Indebtedness hereunder and (y) such Hedge
Obligations shall not be secured by any liens or security interests in the
Collateral (other than liens and security interests in favor of (1) Lender or
any of its Affiliates as hedge provider to Debtor or (2) any other Person as
hedge provider to Debtor on terms satisfactory to Lender);

 

31



--------------------------------------------------------------------------------

(vii) Debt incurred or arising from or in connection with any bid, surety
performance, statutory, completion, return-of-money or appeal bonds and similar
obligations;

(viii) Debt arising or incurred as a result of deferred payment obligations
resulting from the adjudication or settlement of any litigation or from any
arbitration or mediation award or settlement, in any case involving Debtor,
provided that the judgment(s), award(s) and/or settlements to which such
obligations relate would not constitute an Event of Default under Section 12(f)
of this Agreement;

(ix) Debt incurred or arising from or as a result of (A) the honoring by a bank
or other financial institution of any check, draft or other similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business, (B) the endorsement of checks, drafts or other similar instruments or
items of deposit in the ordinary course of business or (C) other netting
services, overdraft protections and otherwise in connection with deposit
accounts; provided that none of the foregoing could reasonably be expected to
result in a Material Adverse Affect;

(x) any refinancings, refundings, replacements, renewals, or extensions, in
whole or in part, of any Debt otherwise permitted hereunder (provided that the
original principal amount of any such Debt described on Schedule 8(b) will not
be increased) and any guarantees permitted under Section 8(c);

(xi) Debt arising or incurred as a result of or in connection with any letter of
credit, letter of guaranty, banker’s acceptance, other deposits or any other
similar arrangement by Debtor in the ordinary course of business, provided that
the aggregate amount of such letters of credit, letters of guaranty, banker’s
acceptances and similar arrangements shall not exceed $1,000,000 at any time
outstanding;

(xii) Debt of any Person that becomes a Subsidiary of or is merged or
consolidated with or into Debtor after the date hereof pursuant to a transaction
permitted under this Agreement, provided that (i) such Debt existed at the time
the Person became a Subsidiary or was merged with or into Debtor and was not
created in anticipation of the acquisition of such Subsidiary or such merger,
consolidation or liquidation, and (ii) the aggregate principal amount of Debt
incurred pursuant to this paragraph shall not exceed $500,000 at any time
outstanding;

(xiii) Debt incurred or arising from or as a result of agreements providing for
indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

 

32



--------------------------------------------------------------------------------

(xiv) (A) Subordinated Debt and (B) unsecured Debt arising as a result of the
exercise, conversion or exchange of any warrants, options or other equity
interests of Debtor;

(xv) Debt secured by a Lien (other than a Lien on the Collateral) on any asset
or property at the time of acquisition of such asset or property by Debtor
pursuant to a transaction not prohibited by this Agreement; provided that
(i) such Debt existed at the time the asset or property was so acquired and was
not created in contemplation of the acquisition thereof, and (ii) the aggregate
principal amount of such Indebtedness shall not exceed $500,000 at any time
outstanding; and

(xvi) Other Debt incurred from time to time to finance, as a result of or in
connection with, any Permitted Acquisitions, provided that the incurrence and
maintenance of such Debt does not cause Debtor to violate Section 9(b).

(c) Loans and Guarantees. Debtor will not make loans to or guarantee any Debt of
any other Person, other than (i) the Loans outstanding on the Closing Date as
set forth on Schedule 8(c) hereto, (ii) loans or advances to employees of Debtor
not to exceed an aggregate principal amount of FIFTY THOUSAND AND NO/100 DOLLARS
($50,000.00) outstanding at any time, (iii) loans or advances constituting
Intercompany Debt permitted under Section 8(b)(ii) or Subordinated Debt
permitted under Section 8(b)(xiv), (iv) loans or advances constituting debt
Investments permitted under Section 8(j), (v) accounts receivable for sales of
inventory and other goods and services provided by Debtor to its respective
customers, (vi) guarantees of Debt between or among, and Intercompany Debt
between or among, TCI, TLI, and PCI, (vii) guarantees of Debt of any Subsidiary
of Debtor the equity interests or assets of which have been pledged to Lender,
provided such guaranties are subordinated to Lender in a manner satisfactory to
Lender, (viii) letters of credit or guarantees on behalf of vendors and/or
suppliers in the ordinary course of business consistent with Debtor’s past
practices; and (ix) guarantees of any Debt permitted under Section 8(b),
provided that such guarantees are set forth on Schedule 8(c) (as updated by
Debtor from time to time).

(d) Transactions With Affiliates. Debtor will not enter into any transaction,
including, without limitation, the purchase, sale or exchange of property or the
rendering of any service, with any Affiliate of Debtor, except upon fair and
reasonable terms not less favorable to Debtor than would be obtained in a
comparable arm’s-length transaction with a Person which is not an Affiliate of
Debtor.

(e) Dividends or Distributions. Debtor will not declare or pay any dividends or
distributions on any equity interest of Debtor to any Person, except for
dividends and distributions (i) for the payment of principal or interest on
Indebtedness owing from time to time by Debtor to Lender, (ii) the payment of
taxes owing by an equity holder of Debtor to the extent that such taxes are
incurred as a result of the business operations of Debtor, so long as no payment
Event of Default or event which with notice and/or the passage of time would be
a payment Event of Default exists immediately prior to or after giving effect to
such dividends, (iii) constituting transactions permitted under Section 8(f) or
Section 8(j) and (iv) to any shareholders of Debtor from time to time during the
term of this Agreement in an aggregate amount of up to $3,000,000.

 

33



--------------------------------------------------------------------------------

(f) Transfer or Encumbrance. Debtor will not (i) sell, assign (by operation of
law or otherwise), transfer, exchange, lease or otherwise dispose of (each a
“Disposition”) any of the Collateral or any other Property, or (ii) grant a lien
or security interest in or execute, file or record any financing statement or
other security instrument with respect to any of the Collateral, other than the
Permitted Encumbrances, except, with respect to clause (i) above, for:

(i) Dispositions described on Schedule 8(f) and other Dispositions previously
disclosed in writing to Lender;

(ii) Dispositions of inventory and other goods, services and other Property in
the ordinary course of business;

(iii) Dispositions of Property between or among any Person constituting Debtor
and between Debtor and any other Subsidiary, the equity interests of which have
been pledged to Lender hereunder (provided, however, that any such Disposition
does not adversely affect the validity or priority of Lender’s lien on such
Property);

(iv) Dispositions constituting dividends and distributions permitted under
Section 8(e) and Dispositions constituting transactions permitted under Sections
8(b), 8(c), 8(h) or 8(j);

(v) Dispositions of any item of Property of Debtor which is worn out or obsolete
and is replaced by other Property of substantially equal suitability and value,
owned by Debtor and made subject to the security interest under this Agreement,
but which is otherwise free and clear of any lien, security interest,
encumbrance or adverse claim (other than Permitted Encumbrances);

(vi) Dispositions (whether voluntary or involuntary) of any Property of Debtor
in the ordinary course of business or as a result of any condemnation or similar
governmental taking or casualty event, provided that the net cash proceeds of
any such Disposition are reinvested (whether through reparation, restoration,
improvement or replacement thereof) in Property useful to the business of Debtor
within ninety (90) days following receipt thereof;

(vii) Dispositions of the equity interests of any Subsidiary of any Person
constituting part of Debtor and Dispositions constituting the sale or issuance
of any Subsidiary’s equity interests to any Person constituting part of Debtor;
provided such Subsidiary or Person does not own any Property that is part of the
Borrowing Base;

(viii) Dispositions at any time of any Property not included in the Borrowing
Base at such time which in the aggregate do not exceed $500,000 at any time
outstanding; and

 

34



--------------------------------------------------------------------------------

(ix) Dispositions of other Property (in addition to any Dispositions permitted
in this Section 8(f)), if (a) all of the proceeds of such Disposition are used
to prepay the Loan, or (b) immediately after giving effect to such Disposition,
no Overadvance exists.

(g) Impairment of Security Interest. Debtor will not take any action that would
in any material respect impair the enforceability of Lender’s security interest
in any Collateral (except for any Permitted Encumbrances and to the extent any
such Collateral has been Disposed of in any transaction or manner not prohibited
by this Agreement).

(h) Compromise of Accounts. Debtor will not adjust, settle, or compromise any
Accounts included in the Borrowing Base, except for any adjustment, settlement,
or compromise made by Debtor in its reasonable judgment on any such account in
the ordinary course of business; provided, however, this exception shall
terminate following Debtor’s receipt of written notice from Lender upon the
occurrence and during the continuation of an Event of Default. Debtor shall
provide to Lender such information concerning (i) any adjustment, settlement, or
compromise of any such account, and (ii) any claim asserted by any account
debtor for credit, allowance, adjustment, dispute, setoff or counterclaim, on
any such account as Lender may reasonably request from time to time.

(i) Financing Statement Filings. Debtor will not cause or permit any change
(i) to Debtor’s legal name, or (ii) the state of Debtor’s organization to a
jurisdiction other than as represented herein, unless Debtor shall have notified
Lender in writing of such change at least thirty (30) days prior to the
effective date of such change, and shall have first taken all action reasonably
required by Lender for the purpose of further perfecting or protecting the
security interest in favor of Lender in the Collateral.

(j) Investments. Debtor will not purchase any stock, equity interests or debt
obligations (except for cash equivalents and other debt obligations of the U.S.
Treasury or any other Governmental Authority) (collectively, “Investments”),
except for:

(i) Investments described on Schedule 8 (j) hereto;

(ii) Investments by Debtor in any Person constituting Debtor or any Subsidiary
existing or acquired by any Person constituting Debtor after the date hereof;

(iii) Investments in negotiable instruments for collection;

(iv) Investments constituting extensions of trade credit in the ordinary course
of business;

(v) Investments made, constituting or arising from or in connection with any
transactions permitted under Sections 8(a), 8(b), 8(c) or 8(f);

 

35



--------------------------------------------------------------------------------

(vi) Investments arising from or in connection with transactions by Debtor with
customers or suppliers in the ordinary course of business, including
endorsements of negotiable instruments, debt obligations and other Investments;

(vii) Investments made or received in connection with the bankruptcy,
reorganization or liquidation of, or the settlement of delinquent obligations or
disputes with, any customers, suppliers, vendors or other account debtors;

(viii) Permitted Acquisitions; and

(ix) Other Investments (in addition to any Investments permitted in this
Section 8(j)) in an aggregate amount not to exceed U.S. $500,000 over the term
of this Agreement.

9. Financial Covenants. Until all Indebtedness of Debtor under the Loan
Documents is paid or satisfied in full and Lender has no further commitment to
lend under the Revolving Credit Facility, Debtor agrees and covenants that it
will, unless Lender shall otherwise consent in writing:

(a) Net Worth. Maintain, as at the end of the last day of each Fiscal Quarter
(based on a fair value consolidated balance sheet), consolidated Net Worth of
Debtor and its Subsidiaries of not less than $5,000,000, after giving effect to
any dividends and distributions paid or made as permitted under Section 8(e).

(b) Debt Service Coverage. Maintain, as at the last day of each Fiscal Quarter
(using an accrual method of accounting) during the periods set forth below, a
Debt Service Coverage ratio for the three (3) month period then ending of not
less than the ratio set forth opposite such period:

 

Applicable Period

 

Ratio

Date of this Agreement to September 30, 2008

  1.10 to 1.00

October 1, 2008 to March 31, 2009

  1.15 to 1.00

April 1, 2009 to September 30, 2009

  1.20 to 1.00

On and after October 1, 2009

  1.25 to 1.00

(c) Operating Income. Not permit, allow or suffer to occur the consolidated
Operating Income of Debtor and its Subsidiaries to be less than zero as at the
end of any Fiscal Quarter.

(d) Defined Terms.

(i) “Adjusted EBITDA” means, for any applicable period, EBITDA computed as the
sum of (a) consolidated Net Income of Debtor and its

 

36



--------------------------------------------------------------------------------

Subsidiaries for such period; plus (b) the sum of (i) interest expense and fees
and charges in connection with any Debt (including the Loans), (ii) federal,
state and local income tax expense, (iii) depreciation expense and amortization
expense and (iv) write-off of goodwill, impairment charges, and any other
non-cash charges, expenses and losses (including non-cash charges resulting from
any accounting changes) which would be classified as non-cash expenses in
accordance with U.S. generally accepted accounting principles (“GAAP”) (to the
extent items (i), (ii), (iii) and (iv) are deducted in determining Net Income),
all determined on a consolidated basis for Debtor for such period; plus
(c) discount fees paid on factoring of accounts receivable (classified as
operating expenses in accordance with GAAP), determined on a consolidated basis
for Debtor and its Subsidiaries for such period and other non-recurring or
extraordinary cash charges, including (but not limited to) restructuring
charges, severance costs and extraordinary legal or professional fees,
commissions and expenses, determined on a consolidated basis for Debtor and its
Subsidiaries for such period.

(ii) “Debt Service Coverage” means the ratio of Adjusted EBITDA to Debt Service.

(iii) “Debt Service” means, for any applicable period, and determined on a
consolidated basis, the sum of (a) total cash interest expense on indebtedness
for borrowed money of Debtor paid during such period plus (b) total scheduled
principal payments on indebtedness for borrowed money of Debtor and its
Subsidiaries made during such period plus (c) discount fees paid on factoring of
accounts receivable (classified as operating expenses in accordance with GAAP)
determined on a consolidated basis for Debtor and its Subsidiaries for such
period.

(iv) “Fiscal Quarter” means, with respect to Debtor, any consecutive period of
three (3) calendar months ending on the last day of May, August, November and
February of each calendar year.

(v) “Operating Income” shall have the meaning specified under, and all other
capitalized accounting terms used in this Section 9 without definition
(including Net Income) shall have the meanings specified under, GAAP, and shall
be calculated by Debtor in accordance with GAAP consistently applied, provided,
however, that for purposes of Section 9(c) of this Agreement, all discount fees
paid on factoring of accounts receivable of Debtor and its consolidated
Subsidiaries shall be added to, and shall constitute a part of, Operating Income
as determined under said Section 9(c).

(vi) “Subordinated Debt” means any indebtedness for borrowed money owing by
Debtor, the payment of interest and/or principal of which has been subordinated
by written agreement to the payment of all Indebtedness now or hereafter owing
by Debtor to Lender, such agreement to be in form and substance reasonably
acceptable to Lender.

 

37



--------------------------------------------------------------------------------

(vii) “Net Worth” means, for any applicable period, the consolidated total
assets (on a fair value basis as determined by Debtor) of Debtor less the
consolidated total liabilities of Debtor (but excluding the principal amount of
any Subordinated Debt).

10. Reporting Requirements. Until all Indebtedness of Debtor under the Loan
Documents is paid and satisfied in full, and Lender has no further commitment to
lend under the Revolving Credit Facility, Debtor agrees and covenants that it
will furnish or cause to be furnished the following:

(a) Interim Financial Statements. As soon as available, and in any event within
thirty (30) days after the end of each calendar month, an unaudited set of
consolidated financial statements of Debtor, to include a consolidated balance
sheet and income statement of Debtor (on a consolidated and consolidating
basis), as of the end of such calendar month, all in form and substance and in
reasonable detail reasonably satisfactory to Lender and duly certified (subject
to quarter-end and year-end adjustments and the absence of footnotes) by an
appropriate officer of Debtor (i) as being true and correct in all material
aspects to the best of such officer’s knowledge (subject to quarter-end and
year-end adjustments and the absence of footnotes), and (ii) as having been
prepared in accordance with GAAP or with any departures from GAAP set forth and
explained in reasonable detail in footnotes to the financial statements.

(b) Annual Financial Statements, Projections and Tax Returns. As soon as
available and in any event (i) within ninety (90) days after the end of each
fiscal year, a set of consolidated financial statements of Debtor, to include a
consolidated balance sheet, income statement and cash flow statement of Debtor,
as of the end of such fiscal year, audited by independent certified public
accountants of recognized standing chosen by the Debtor and reasonably
satisfactory to Lender or if after reasonable effort the Debtor is unable to
furnish or cause to be furnished audited consolidated financial statements then
Debtor shall furnish consolidated financial statements duly certified by an
appropriate officer of the Debtor as fairly presenting in all material respects
the financial condition and the results of operations of the Debtor, (ii) within
thirty (30) days of filing, annual income tax returns for Debtor, and
(iii) within thirty (30) days prior to the Debtor’s fiscal year end, Debtor’s
proposed budget and financial projections based on the reasonable estimates and
assumptions of the Debtor for the following fiscal year in form and content
reasonably acceptable to Lender.

(c) Compliance Certificate. Concurrently with the delivery of each of the
financial statements of Debtor referred to in Sections 10 (a) and (b), a
certificate of an officer of Debtor, substantially in the form of Exhibit A
(i) stating that to such officer’s knowledge, no Event of Default has occurred
and is continuing, or if an Event of Default has occurred and is continuing, a
statement as to the nature thereof and the action which is proposed to be taken
with respect thereto, and (ii) showing in reasonable detail the calculations
demonstrating compliance with the financial covenants set forth in Section 9 of
this Agreement.

 

38



--------------------------------------------------------------------------------

(d) Borrowing Base. As soon as available and in any event within thirty
(30) days after the end of each calendar month or more often as may be
reasonably required by Lender or as may be provided by Debtor, a Borrowing Base
report substantially in the form of Exhibit B hereto, setting forth the
Borrowing Base as in effect from and after such date of delivery.

(e) Reserved.

(f) Other Information. Debtor shall promptly deliver such other information
concerning Debtor or any Subsidiary of Debtor as Lender may reasonably request.

11. Rights of Lender. Lender shall have the rights contained in this Section at
all times that this Agreement is effective.

(a) Financing Statements. Debtor hereby authorizes Lender to file, without the
signature of Debtor, one or more financing or continuation statements, and
amendments thereto, relating to the Collateral. Debtor hereby irrevocably
authorizes Lender at any time and from time to time to file in any Code
jurisdiction any initial financing statements and amendments thereto that
(i) describe the Collateral and (ii) contain any other information required by
Article 9 of the Code for the sufficiency or filing office acceptance of any
financing statement or amendment.

(b) Power of Attorney. Debtor hereby irrevocably appoints Lender as Debtor’s
attorney-in-fact, such power of attorney being coupled with an interest, with
full authority in the place and stead of Debtor and in the name of Debtor or
otherwise, from time to time (but only following the occurrence and during the
continuation of an Event of Default) in Lender’s reasonable discretion, to take
any action and to execute any instrument which Lender may deem necessary or
appropriate to accomplish the purposes of this Agreement, including without
limitation: (i) to receive insurance proceeds as provided hereunder; (ii) to
demand, collect, sue for, recover, compound, receive and give acquittance and
receipts for moneys due and to become due under or in respect of the Collateral;
(iii) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (i) or (ii) above; and (iv) to file
any claims or take any action or institute any proceedings which Lender may deem
necessary or appropriate for the collection and/or preservation of the
Collateral or otherwise to enforce the rights of Lender with respect to the
Collateral.

(c) Performance by Lender. If any Obligor fails to perform any agreement or
obligation provided for in any Loan Document, Lender may, upon prior written
notice to Debtor, itself perform, or cause performance of, such agreement or
obligation, and the reasonable out-of-pocket and documented expenses of Lender
incurred in connection therewith shall be a part of the Indebtedness, secured by
the Collateral and payable by Debtor on demand.

(d) Debtor’s Receipt of Proceeds. Upon the occurrence and during the
continuation of an Event of Default, all amounts and proceeds (including
instruments and writings) received by Debtor in respect of the Collateral shall
be received in trust for the

 

39



--------------------------------------------------------------------------------

benefit of Lender hereunder and, upon the written request of Lender, shall be
segregated from other Property of Debtor and shall be forthwith delivered to
Lender in the same form as so received (with any necessary endorsement) and
applied to the Indebtedness in accordance with the Loan Documents.

(e) Notification of Account Debtors. Lender may at its reasonable discretion
from time to time during the continuation of an Event of Default notify any or
all obligors under any accounts or general intangibles (i) of Lender’s security
interest in such accounts or general intangibles and direct such obligors to
make payment of all amounts due or to become due to Debtor thereunder directly
to Lender, and (ii) to verify the accounts or general intangibles with such
obligors. Lender shall have the right, at the expense of Debtor, to enforce
collection of any such accounts or general intangibles and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as Debtor.

12. Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:

(a) Payment Default. The failure, refusal or neglect of Debtor to pay when due
any part of the principal of, or interest on, the Indebtedness owing to Lender
by Debtor from time to time and such failure, refusal or neglect shall continue
unremedied for a period of five (5) Business Days from the date such payment is
due.

(b) Performance Default. The failure of any Obligor to timely and properly
observe, keep or perform any covenant or agreement, required herein or in any of
the other Loan Documents (other than with respect to a payment default as set
forth in Section 12(a) or with respect to a default under covenants set forth in
Section 8 or Section 9) which is not cured within 30 days following written
notice from Lender to such Obligor.

(c) Representations. Any representation or and warranty contained herein or in
any of the other Loan Documents made by an Obligor is false or misleading in any
material respect.

(d) Default Under Other Indebtedness. The occurrence and continuance of any
event of default under any agreement (beyond any applicable notice and cure or
grace period) governing or evidencing indebtedness for borrowed money (other
than Intercompany Debt or Subordinated Debt) which permits the acceleration of
the maturity of any such indebtedness for borrowed money in an aggregate
principal amount in excess of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($500,000) owing by any Obligor to any third party under any agreement or
understanding.

(e) Insolvency. If any Obligor (i) makes a transfer in fraud of creditors, or
makes an assignment for the benefit of creditors, or admits in writing its
inability to pay its debts as they become due (excluding for the avoidance of
doubt any “going concern” language included by Debtor or its accountants in any
instrument or document); (ii) generally is not paying its debts as such debts
become due; (iii) has a receiver, trustee or

 

40



--------------------------------------------------------------------------------

custodian appointed for, or take possession of, all or substantially all of its
assets, either in a proceeding brought by it or in a proceeding brought against
it and such appointment is not discharged or such possession is not terminated
within sixty (60) days after the effective date thereof or it consents to or
acquiesces in such appointment or possession; (iv) files a petition for relief
under the United States Bankruptcy Code or any other present or future federal
or state insolvency, Bankruptcy or similar laws (all of the foregoing
hereinafter collectively called “Applicable Bankruptcy Law”) or an involuntary
petition for relief is filed against it under any Applicable Bankruptcy Law and
such involuntary petition is not dismissed within sixty (60) days after the
filing thereof, or an order for relief naming it is entered under any Applicable
Bankruptcy Law, or any composition, rearrangement, extension, reorganization or
other relief of debtors now or hereafter existing is requested or consented to
by it; or (v) fails to have discharged within a period of sixty (60) days any
attachment, sequestration or similar writ levied upon any property of it.

(f) Judgment. The entry of any judgment against any Obligor or the issuance or
entry of any attachments or other liens against any of the Property of such
Obligor or its Subsidiaries for an amount in excess of FIVE HUNDRED THOUSAND AND
NO/100 DOLLARS ($500,000.00) (individually or in the aggregate) if uninsured,
undischarged, unbonded or undismissed on the date on which such judgment could
be executed upon.

(g) Reserved.

(h) Factoring Agreement. If Factoring Obligations constitute part of
Indebtedness hereunder, the occurrence and continuance of an event of default
under the Factoring Agreement beyond any applicable notice and cure or grace
period contained therein.

(i) Action of Lien Holder. The holder of any lien or security interest on any of
the assets of any Obligor (securing Debt in excess of $500,000.00), including
without limitation, the Collateral (other than liens or security interests
constituting Permitted Encumbrances securing obligations permitted under this
Agreement) (without hereby implying the consent of Lender to the existence or
creation of any such lien or security interest on the Collateral), institutes
foreclosure or other proceedings for the enforcement of its remedies thereunder.

(j) Loan Documents. The Loan Documents shall at any time after their execution
and delivery and for any reason cease (i) to create a valid and perfected first
priority security interest (subject to Permitted Encumbrances) in and to the
Collateral purported to be subject to the Loan Documents; or (ii) to be in full
force and effect or shall be declared null and void, or the validity of
enforceability hereof shall be contested in writing by any Obligor, or any
Obligor shall deny in writing that it has any further liability or obligation
under this Agreement or the other Loan Documents.

Nothing contained in this Agreement shall be construed to limit the events of
default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative.

 

41



--------------------------------------------------------------------------------

13. Remedies and Related Rights. If an Event of Default shall have occurred and
be continuing, and without limiting any other rights and remedies provided
herein, under any of the Loan Documents or otherwise available to Lender, Lender
may exercise one or more of the rights and remedies provided in this Section.

(a) Remedies. Upon the occurrence and during the continuance of any one or more
of the foregoing Events of Default, (i) the entire unpaid balance of principal
of the Note, together with all accrued but unpaid interest thereon, and all
other Indebtedness owing to Lender by Debtor at such time shall, at the option
of Lender, become immediately due and payable without further notice, demand,
presentation, notice of dishonor, notice of intent to accelerate, notice of
acceleration, protest or notice of protest of any kind, all of which are
expressly waived by Debtor, and (ii) Lender may, at its option, cease further
advances under the Note and this Agreement; provided, however, concurrently and
automatically with the occurrence of an Event of Default under Section 12(e)
further advances under the Loan Documents shall automatically cease, the
Indebtedness at such time shall, without any action by Lender, become due and
payable, without further notice, demand, presentation, notice of dishonor,
notice of acceleration, notice of intent to accelerate, protest or notice of
protest of any kind, all of which are expressly waived by Debtor. All rights and
remedies of Lender set forth in this Agreement and in any of the other Loan
Documents may also be exercised by Lender, at its option to be exercised in its
sole discretion, upon the occurrence and during the continuance of an Event of
Default, and not in substitution or diminution of any rights now or hereafter
held by Lender under the terms of any other agreement.

If an Event of Default occurs and is continuing, Lender shall also have all the
rights of a secured party under the Louisiana Commercial Laws (La. R. S.
10:1-101, et seq.). In addition, and without limitation, Lender shall be
entitled to foreclose upon its security interests granted under this Agreement
under ordinary or executory process and to cause the Collateral to be
immediately seized wherever found and sold with or without appraisal, in regular
session of court or in vacation, in accordance with applicable Louisiana law,
without the necessity of further demanding payment from Debtor or of notifying
Debtor or placing Debtor in default. For purposes of foreclosure under Louisiana
executory process procedures, Debtor confesses judgment and acknowledges to be
indebted to Lender up to the full amount of the Indebtedness in principal,
interest, late charges, costs, attorneys’ fees and other fees and charges, and
all other amounts secured under this Agreement. To the extent permitted under
applicable Louisiana law, Debtor additionally waives: (i) the benefit of
appraisal as provided in Articles 2332, 2336, 2723 and 2724 of the Louisiana
Code of Civil Procedure and all other laws with regard to appraisal upon
judicial sale; (ii) the demand and three days delay as provided under Articles
2639 and 2721 of the Louisiana Code of Civil Procedure; (iii) the notice of
seizure as provided under Articles 2293 and 2721 of the Louisiana Code of Civil
Procedure; (iv) the three days delay provided under Articles 2331 and 2722 of
the Louisiana Code of Civil Procedure and (v) all other benefits provided under
Articles 2331, 2722 and 2723 of the Louisiana Code of Civil Procedure and all
other Articles not specifically mentioned above. Debtor further agrees that
Lender may appoint a keeper of the Collateral in the event of foreclosure in
accordance with LA. R. S. 9:5136-5140.2.

 

42



--------------------------------------------------------------------------------

(b) Other Remedies. Lender may from time to time during the continuance of an
Event of Default from time to time at its discretion, without limitation and
without notice except as expressly provided in any of the Loan Documents:

(i) Exercise in respect of the Collateral all the rights and remedies of a
secured party under the Code (whether or not the Code applies to the affected
Collateral);

(ii) Require Debtor to, and Debtor hereby agrees that it will at its expense and
upon request of Lender, assemble the Collateral as directed by Lender and make
it available to Lender at a place to be designated by Lender which is reasonably
convenient to both parties;

(iii) Reduce its claim to judgment or foreclose or otherwise enforce, in whole
or in part, the security interest granted hereunder by any available judicial
procedure;

(iv) Sell or otherwise dispose of, at its office, on the premises of Debtor or
elsewhere, the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
or other disposition of any part of the Collateral shall not exhaust Lender’s
power of sale, but sales or other dispositions may be made from time to time
until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;

(v) Buy the Collateral, or any portion thereof, at any public sale;

(vi) Buy the Collateral, or any portion thereof, at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;

(vii) Apply for the appointment of a receiver for the Collateral, and Debtor
hereby consents to any such appointment; and

(viii) At its option, retain the Collateral in satisfaction of the Indebtedness
whenever the circumstances are such that Lender is entitled to do so under the
Code or otherwise.

Debtor agrees that in the event Debtor is entitled to receive any notice under
the Code, as it exists in the state governing any such notice, of the sale or
other disposition of any Collateral, reasonable notice shall be deemed given
when such notice is deposited in a depository receptacle under the care and
custody of the United States Postal Service, postage prepaid, at Debtor’s
address set forth on the signature page hereof, ten (10) days prior to the date
of any public sale, or after which a private sale, of any of such Collateral is
to be held. Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Lender may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 

43



--------------------------------------------------------------------------------

(c) Application of Proceeds. If any Event of Default shall have occurred and be
continuing, Lender may at its discretion apply or use any cash held by Lender as
Collateral, and any cash proceeds received by Lender in respect of any sale or
other disposition of, collection from, or other realization upon, all or any
part of the Collateral as follows-in such order and manner as Lender may elect.

(i) to the repayment or reimbursement of the reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Lender in connection with (1) the administration of the Loan
Documents, (2) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, the Collateral, and (3) the exercise
or enforcement of any of the rights and remedies of Lender hereunder;

(ii) to the payment or other satisfaction of any liens and other encumbrances
upon the Collateral;

(iii) to the satisfaction of the Indebtedness;

(iv) by holding such cash and proceeds as Collateral;

(v) to the payment of any other amounts required by applicable law; and

(vi) by delivery to Debtor or any other party lawfully entitled to receive such
cash or proceeds whether by direction of a court of competent jurisdiction or
otherwise.

(d) License. Lender is hereby granted a license or other right to use, following
the occurrence and during the continuance of an Event of Default, without
charge, Debtor’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, customer lists and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale, and selling any Collateral,
and, following the occurrence and during the continuance of an Event of Default,
Debtor’s rights under all licenses and all franchise agreements shall inure to
Lender’s benefit. In addition, Debtor hereby irrevocably agrees that Lender may,
following the occurrence and during the continuance of an Event of Default, sell
any of Debtor’s inventory directly to any Person, including without limitation
Persons who have previously purchased Debtor’s inventory from Debtor and in
connection with any such sale or other enforcement of Lender’s rights under this
Agreement, may sell inventory which bears any trademark owned by or licensed to
Debtor and any inventory that is covered by any copyright owned by or licensed
to Debtor and Lender may finish any work in process and affix any trademark
owned by or licensed to Debtor and sell such inventory as provided herein.

 

44



--------------------------------------------------------------------------------

(e) Deficiency. In the event that the proceeds of any sale of, collection from,
or other realization upon, all or any part of the Collateral by Lender are
insufficient to pay all amounts to which Lender is legally entitled, each
Obligor (unless otherwise provided) shall be liable for the deficiency, together
with interest thereon as provided in the Loan Documents.

(f) Non-Judicial Remedies. In granting to Lender the power to enforce its rights
hereunder without prior judicial process or judicial hearing, Debtor expressly
waives, renounces and knowingly relinquishes any legal right which might
otherwise require Lender to enforce its rights by judicial process. Debtor
recognizes and concedes that non-judicial remedies are consistent with the usage
of trade, are responsive to commercial necessity and are the result of a bargain
at arm’s length. Nothing herein is intended to prevent Lender or Debtor from
resorting to judicial process at either party’s option.

(g) Other Recourse. Each Obligor waives any right to require Lender to proceed
against any third party, exhaust any Collateral or other security for the
Indebtedness, or to have any third party joined with Debtor in any suit arising
out of the Indebtedness or any of the Loan Documents, or pursue any other remedy
available to Lender. Each Obligor further waives any and all notice of
acceptance of this Agreement and of the creation, modification, rearrangement,
renewal or extension of the Indebtedness. Each Obligor further waives any
defense arising by reason of any disability or other defense of any third party
or by reason of the cessation from any cause whatsoever of the liability of any
third party. Until all of the Indebtedness shall have been paid in full, no
Obligor shall have no right of subrogation and each Obligor waives the right to
enforce any remedy which Lender has or may hereafter have against any third
party, and waives any benefit of and any right to participate in any other
security whatsoever now or hereafter held by Lender. Each Obligor authorizes
Lender, and without notice or demand and without any reservation of rights
against such Obligor and without affecting such Obligor’s liability hereunder or
on the Indebtedness to (i) take or hold any other property of any type from any
third party as security for the Indebtedness, and exchange, enforce, waive and
release any or all of such other property, (ii) apply such other property and
direct the order or manner of sale thereof as Lender may in its discretion
determine, (iii) renew, extend, accelerate, modify, compromise, settle or
release any of the Indebtedness or other security for the Indebtedness,
(iv) waive, enforce or modify any of the provisions of any of the Loan Documents
executed by any third party, and (v) release or substitute any third party.

(h) No Waiver; Cumulative Remedies. No failure on the part of Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power, or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power, or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power, or privilege. The rights and remedies provided for in
this Agreement and the other Loan Documents are cumulative and not exclusive of
any rights and remedies provided by law.

 

45



--------------------------------------------------------------------------------

(i) Equitable Relief. Debtor recognizes that in the event Debtor fails to pay,
perform, observe, or discharge any or all of the Indebtedness, any remedy at law
may prove to be inadequate relief to Lender. Debtor therefore agrees that
Lender, if Lender so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

14. Indemnity. Debtor hereby indemnifies and agrees to hold harmless Lender, and
its officers, directors, employees, agents and representatives (each an
“Indemnified Person”) from and against any and all liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature (collectively, the “Claims”) which are
imposed on, incurred by, or asserted against, any Indemnified Person arising in
connection with the Loan Documents, the Indebtedness or the Collateral
(including without limitation, the enforcement of the Loan Documents and the
defense of any Indemnified Person’s actions and/or inactions in connection with
the Loan Documents, except to the limited extent the Claims against an
Indemnified Person are caused by any Indemnified Person’s gross negligence or
willful misconduct). WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO ANY CLAIMS WHICH IN WHOLE OR IN PART
ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH AND/OR ANY OTHER
INDEMNIFIED PERSON. The indemnification provided for in this Section shall
survive the termination of this Agreement and shall extend and continue to
benefit each individual or entity that is or has at any time been an Indemnified
Person hereunder.

15. Limitation of Liability and Releases. As a material inducement to Lender to
enter into this Agreement and to make Loans to Debtor in accordance with and
subject to the terms and conditions of the Loan Documents, all of which are to
the direct advantage and benefit of each Obligor, and all of their respective
heirs, successors and assigns:

(a) Release. Each Obligor does hereby remise, release, acquit, satisfy and
forever discharge Lender, and all of the past, present and future officers,
directors, employees, agents, attorneys, representatives, participants, heirs,
successors and assigns of Lender and any subsidiaries and affiliates of Lender
(each a “Lender Party”) from any and all manner of debts, accountings, bonds,
warranties, representations, covenants, promises, contracts, controversies,
arguments, liabilities, obligations, expenses, damages, judgments, executions,
actions, claims, demands and causes of action of any nature whatsoever, whether
at law or in equity, either now accrued or now existing and hereafter maturing
or whether known or unknown, which such Obligor now has or hereafter can, shall
or may have by reason of any manner, cause or things, in each case existing or
arising from the Closing Date and to and including the date on which all
Indebtedness of Debtor under the Loan Documents is paid in full relating to
matters arising out of or in connection with (i) any and all obligations owed or
owing by such Obligor to Lender under the Loan Documents or (ii) the
Indebtedness evidenced and secured thereby (collectively, “Obligor Claims”),
provided that this Section 15(a) shall not apply to any Excluded Obligor Claims
(defined below).

(b) Covenant Not To Sue. Each Obligor does hereby covenant and agree never to
institute or cause to be instituted or continued prosecution of any suit or
other

 

46



--------------------------------------------------------------------------------

form of action or proceeding of any kind or nature whatsoever against any Lender
Party, by reason of or in connection with any Obligor Claims (other than
Excluded Obligor Claims). In addition to the foregoing, each Obligor hereby
waives, releases, and agrees not to sue any Lender Party for punitive damages in
respect of any claim (other than Excluded Obligor Claims) in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.

(c) Excluded Obligor Claims. As used herein, the term “Excluded Obligor Claims”
shall mean any Obligor Claim of any Obligor or any other Person against any
Lender Party whether now existing or hereafter arising out of or in connection
with this Agreement or any of the other Loan Documents or any Indebtedness
thereunder that arise, out of, as a result of or in connection with any
(i) willful or intentional misconduct, bad faith or gross negligence by, of or
on the part of any Lender Party, (ii) fraud or misrepresentation by, of or on
the part of any Lender Party, (iii) material breach or violation by Lender of
this Agreement or any other Loan Document, or (iv) counterclaim by any Obligor
or any other Person against any Lender Party.

16. Releases. If any of the Collateral shall be Disposed of by Debtor in a
transaction expressly permitted by this Agreement and no Event of Default shall
have occurred and be continuing, then Lender, at the request and sole expense of
Debtor, shall execute and deliver to Debtor all releases or other documents
reasonably necessary or desirable for the release of any security interests and
liens created hereby on such Collateral. At the request and sole expense of
Debtor, a Subsidiary shall be released from its obligations hereunder in the
event that all the equity interests of such Subsidiary shall be Disposed of in a
transaction expressly permitted by this Agreement and no Event of Default shall
have occurred and be continuing; provided that Debtor shall have delivered to
Lender, at least ten (10) Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Subsidiary and
the terms of the Disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by
Debtor stating that such transaction does not violate with this Agreement and
the other Loan Documents.

17. No Duty. All attorneys, accountants, appraisers, and other professional
Persons and consultants retained by Lender shall have the right to act
exclusively in the interest of Lender and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Obligor or any of any Obligor’s equity holders or any other
Person.

18. Lender Not Fiduciary. The relationship between Obligors and Lender is solely
that of debtor and creditor, and Lender has no fiduciary or other special
relationship with any Obligor, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between any Obligor
and Lender to be other than that of debtor and creditor.

19. Waiver and Agreement. Neither the failure nor any delay on the part of
Lender to exercise any right, power or privilege herein or under any of the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or

 

47



--------------------------------------------------------------------------------

privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. No waiver of any provision in this Agreement or
in any of the other Loan Documents and no departure by any Obligor therefrom
shall be effective unless the same shall be in writing and signed by Lender, and
then shall be effective only in the specific instance and for the purpose for
which given and to the extent specified in such writing. No modification or
amendment to this Agreement or to any of the other Loan Documents shall be valid
or effective unless the same is signed by the party against whom it is sought to
be enforced.

20. Benefits. This Agreement shall be binding upon and inure to the benefit of
Lender and Obligors, and their respective successors and assigns, provided,
however, that no Obligor may, without the prior written consent of Lender,
assign any rights, powers, duties or obligations under this Agreement or any of
the other Loan Documents.

21. Notices. All notices, requests, demands or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and given
by (a) personal delivery, (b) expedited delivery service with proof of delivery,
or (c) United States mail, postage prepaid, registered or certified mail, return
receipt requested, sent to the intended addressee at the address set forth on
the signature page hereof and shall be deemed to have been received either, in
the case of personal delivery, as of the time of personal delivery, in the case
of expedited delivery service, as of the time of the expedited delivery and in
the manner provided herein, or in the case of mail, upon the third day after
deposit in a depository receptacle under the care and custody of the United
States Postal Service. Any party shall have the right to change its address for
notice hereunder to any other location within the continental United States by
notice to the other party of such new address.

22. Construction; Venue; Service of Process. The Loan Documents have been
executed and delivered in the State of Texas. This Agreement shall be governed
by and construed in accordance with the laws of the State of Louisiana (without
giving effect to its choice of laws provisions), and shall be performable by the
parties hereto in the parish in Louisiana where Lender’s address set forth on
the signature page hereof is located (the “Venue Site”). Any action or
proceeding against any Obligor under or in connection with any of the Loan
Documents may be brought in any state or federal court within the Venue Site.
Each Obligor hereby irrevocably (a) submits to the nonexclusive jurisdiction of
such courts, and (b) waives any objection it may now or hereafter have as to the
venue of any such action or proceeding brought in any such court or that any
such court is an inconvenient forum. Each Obligor agrees that service of process
upon it may be made by certified or registered mail, return receipt requested,
at its address specified or determined in accordance with the provisions this
Agreement. Nothing in any of the other Loan Documents shall affect the right of
Lender to serve process in any other manner permitted by law or shall limit the
right of Lender to bring any action or proceeding against any Obligor or with
respect to any of its property in courts in other jurisdictions. Any action or
proceeding by any Obligor against Lender shall be brought only in a court
located in the Venue Site.

23. Invalid Provisions. If any provision of the Loan Documents are held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions of the Loan Documents
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.

 

48



--------------------------------------------------------------------------------

24. Expenses. Debtor shall pay all reasonable and documented out-of-pocket costs
and expenses (including, without limitation, reasonable and documented
attorneys’ fees) in connection with (a) any action (including, without
limitation, any inspections) required in the course of the administration of the
indebtedness and obligations evidenced by the Loan Documents, and (b) any action
in the enforcement of Lender’s rights upon the occurrence and during the
continuance of an Event of Default.

25. Participation of the Loans. Debtor agrees that Lender may, at its option,
sell participation interests in the Loans and its rights under this Agreement to
a financial institution or institutions and, in connection with each such sale,
Lender may disclose any financial and other information available to Lender
concerning Debtor to each prospective purchaser subject to obtaining a
confidentiality agreement with each prospective purchaser prior to disclosing
Debtor’s confidential information.

26. Conflicts. Except as otherwise expressly provided in the Note, in the event
any term or provision of this Agreement is inconsistent with or conflicts with
any provision of the other Loan Documents, the terms and provisions contained in
this Agreement shall be controlling.

27. Counterparts. The Loan Documents may be separately executed in any number of
counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same instrument.

28. Survival. All representations and warranties made in the Loan Documents or
in any document, statement, or certificate furnished in connection with this
Agreement shall survive the execution and delivery of the Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.

29. Reserved.

30. Waiver of Right to Trial by Jury. THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THE LOAN DOCUMENTS
OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE ENFORCEMENT OF ANY OF THE
TERMS OR PROVISIONS OF THE LOAN DOCUMENTS.

31. Patriot Act Notice. Lender hereby notifies each Obligor that pursuant to the
requirements of Section 326 of the USA Patriot Act of 2001, 31 U.S.C. § 5318
(the “Act”), that Lender is required to obtain, verify and record information
that identifies such Obligor, which information includes the name and address of
such Obligor and other information that will allow such Lender to identify such
Obligor in accordance with the Act.

32. Arbitration. Debtor and Lender agree that upon the written demand of either
party, whether made before or after the institution of any legal proceedings,
but prior to the rendering of any judgment in that proceeding, all disputes,
claims and controversies between them, whether individual, joint, or class in
nature, arising from this Agreement, or otherwise, including without limitation
contract disputes and tort claims, shall be resolved by binding

 

49



--------------------------------------------------------------------------------

arbitration pursuant to the Commercial Rules of the American Arbitration
Association (“AAA”). Any arbitration proceeding held pursuant to this
arbitration provision shall be conducted in the city nearest Lender’s address
having an AAA regional office, or at any other place selected by mutual
agreement of the parties. No act to take, seize, sell or otherwise dispose of
any collateral security, including without limitation the Collateral, shall
constitute a waiver of this arbitration agreement or be prohibited by this
arbitration agreement. Judgment upon any award rendered by any arbitrator may be
entered in any court having jurisdiction. All statute of limitations,
prescriptive periods, estoppel, waiver, laches and similar doctrines which would
otherwise be applicable in an action brought by a party shall be applicable in
any arbitration proceeding, and the commencement of an arbitration proceeding
shall be deemed the commencement of any action for these purposes. The Federal
Arbitration Act (Title 9 of the United States Code) shall apply to the
construction, interpretation, and enforcement of this arbitration provision.
This Section 32 shall apply to this Agreement and all of the other Loan
Documents notwithstanding anything to the contrary contained herein or in any of
the other Loan Documents.

33. Notice of Final Agreement. It is the intention of each Obligor and Lender
that the following NOTICE OF FINAL AGREEMENT be incorporated by reference into
each of the Loan Documents (as the same may be amended, modified or restated
from time to time). Each Obligor and Lender warrant and represent that the
entire agreement made and existing by or among each Obligor and Lender with
respect to the Loans is and shall be contained within the Loan Documents, and
that no agreements or promises exist or shall exist by or among, any Obligor and
Lender that are not reflected in the Loan Documents.

NOTICE OF FINAL AGREEMENT

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Left Intentionally Blank]

 

50



--------------------------------------------------------------------------------

AGREED as of the date first written above.

 

LENDER:      ADDRESS: THERMO CREDIT, LLC      639 Loyola Avenue, Suite 2565  
     New Orleans, LA 70113 By:  

\s\ Jack V. Eumont

     Name:   Jack V. Eumont      Title:   Executive Vice President            
With copies of notices to:      Gardere Wynne Sewell LLP      1000 Louisiana,
Suite 3400        Houston, TX 77002        Attention: Reuben D. Rosof DEBTOR:
     ADDRESS: TELETOUCH COMMUNICATIONS, INC.      By:  

\s\ Thomas A. Hyde, Jr.

     Name:   Thomas A. Hyde, Jr.      Title:   President, Chief Operating
Officer      TELETOUCH LICENSES, INC.      By:  

\s\ Thomas A. Hyde, Jr.

     Name:   Thomas A. Hyde, Jr.      Title:   President, Director     
PROGRESSIVE CONCEPTS, INC.      By:  

\s\ Thomas A. Hyde, Jr.

     Name:   Thomas A. Hyde, Jr.      Title:   Chief Executive Officer,
President     

 

51